As filed with the Securities and Exchange Commission on July 3, 2012 Registration No. 333-181361 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2595 Dallas Parkway, Suite 206 Frisco, Texas 75034 (972) 668-7394 (Address, including zip code, and telephone number, including area code, of principal executive offices) Robert DelVecchio Chief Executive Officer 2595 Dallas Parkway, Suite 206 Frisco, Texas 75034 (972) 668-7394 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Chad J. Wiener, Esq. Quarles & Brady LLP 411 East Wisconsin Avenue, Suite 2040 Milwaukee, Wisconsin 53202 Phone: (414) 277-5409 Fax: (414) 978-8918 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Price(1) Amount of Registration Fee (1)(2)(3) Common stock, par value $0.001 per share, issuable upon exercise of Warrants 2,292,067 $0.675 $1,547,145 $177.30 (1) Estimated pursuant to Rule 457(c) under the Securities Act of 1933 (based on the average of the bid and asked prices of the registrant’s common stock May8, 2012) for purposes of calculating the registration fee in accordance with Rule 457(c) and (f) under the Securities Act of 1933. (2) (3) Calculated under Section 6(b) of the Securities Act of 1933 as .00011460 of the aggregate offering price. Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - i - Table of Contents The information in this prospectus is not complete and may be changed. We have filed a registration statement with the Securities and Exchange Commission relating to this prospectus. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JULY , 2012 2,292,067 Shares Assured Pharmacy, Inc. Common Stock This prospectus relates to the offer and sale or other disposition of 2,292,067 shares of our common stock issuable on exercise of warrants (at exercise prices ranging from $1.26 to $1.52 per share) by the selling stockholders named in this prospectus.This prospectus may be used by the selling stockholders named herein to resell, from time to time, those shares of our common stock included herein which are issuable upon the exercise of warrants.The issuance of the shares upon exercise of warrants is not covered by this prospectus; only the resale of the shares underlying the warrants is covered. For information about the selling stockholders see “Selling Stockholders” onpage 53. Our common stock is presently quoted on the OTC Markets under the trading symbol “APHY”. OnJune 29, 2012, the last sale price of our common stock as reported by the OTC Markets was $0.575 per share. The selling stockholders may offer to sell their shares of common stock from time to time through public or private transactions, on or off of the OTC Markets at prevailing market prices, at prices related to the prevailing market prices, at fixed prices that may be changed, or at privately negotiated prices. We will not receive any of the proceeds from the sale of the shares of common stock by the selling stockholders, but will receive proceeds related to the exercise for cash of warrants held by the selling stockholders. The selling stockholders, and any participating broker-dealers, may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Persons effecting transactions in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of applicable exemptions from such registration. The shares being offered are highly speculative and involve a high degree of risk.They should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012. - ii - Table of Contents TABLE OF CONTENTS Page No. ABOUT THIS PROSPECTUS 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 5 USE OF PROCEEDS 16 DIVIDEND POLICY 16 CAPITALIZATION 16 DESCRIPTION OF BUSINESS 17 MARKET PRICE FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 DIRECTORS AND EXECUTIVE OFFICERS 40 EXECUTIVE COMPENSATION 42 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 46 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 50 SELLING STOCKHOLDERS 53 PLAN OF DISTRIBUTION 55 INTEREST OF NAMED EXPERTS AND COUNSEL 57 DESCRIPTION OF SECURITIES 58 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 65 WHERE YOU CAN FIND MORE INFORMATION 65 INDEX TO FINANCIAL STATEMENTS 66 PART II—INFORMATION NOT REQUIRED IN PROSPECTUS II - 1 You should rely only on the information contained in this prospectus or in any free-writing prospectus we may authorize. We have not and the selling stockholders have not authorized anyone to provide you with additional or different information. The information in this prospectus or any free-writing prospectus may only be accurate as of its date, regardless of its time of delivery or of any sale of shares of common stock. This prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities offered hereby in any jurisdiction where, or to any person to whom, it is unlawful to make such offer or solicitation. - iii - Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process or continuous offering process. Under this shelf registration process, the selling stockholders may, from time to time, sell the securities described in this prospectus in one or more offerings. This prospectus provides you with a description of the securities that may be offered by the selling stockholders. Each time a selling stockholder sells securities, the selling stockholder is required to provide you with this prospectus and, in certain cases, a prospectus supplement containing specific information about the selling stockholder and the terms of the offering. Any prospectus supplement may add, update, or change information in this prospectus. If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the information in that prospectus supplement. Please read “Where You Can Find More Information.” You are urged to read this prospectus carefully, including the “Risk Factors” in their entirety before investing in our securities. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes “forward-looking statements” within the meaning of the federal securities laws that involve risks and uncertainties. Forward-looking statements include statements we make concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs and other information that is not historical information.Some forward-looking statements appear under the headings “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” When used in this prospectus, the words “estimates,” “expects,” “anticipates,” “projects,” “forecasts,” “plans,” “intends,” “believes,” “foresees,” “seeks,” “likely,” “may,” “might,” “will,” “should,” “goal,” “target” or “intends” and variations of these words or similar expressions (or the negative versions of any such words) are intended to identify forward-looking statements. All forward-looking statements are based upon information available to us on the date of this prospectus. These forward-looking statements are subject to risks, uncertainties and other factors, many of which are outside of our control, that could cause actual results to differ materially from the results discussed in the forward-looking statements, including, among other things, the matters discussed in this prospectus in the sections captioned “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” Some of the factors that we believe could affect our results include: ● limitations on our ability to continue operations and implement our business plan; ● our history of operating losses; ● the timing of and our ability to obtain financing on acceptable terms; ● dependence on key supplier; ● dependence on third-party payors; ● the effects of changing economic conditions; ● the loss of members of the management team or other key personnel; ● changes in governmental laws and regulations, or the interpretation or enforcement thereof and related compliance costs; ● competition from larger, more established companies with greater economic resources than we have; ● costs and other effects of legal and administrative proceedings, settlements, investigations and claims, which may not be covered by insurance; ● costs and damages relating to pending and future litigation; ● control by our principal equity holders; and ● the other factors set forth herein, including those set forth under “Risk Factors.” There are likely other factors that could cause our actual results to differ materially from the results referred to in the forward-looking statements. All forward-looking statements attributable to us in this prospectus apply only as of the date of this prospectus and are expressly qualified in their entirety by the cautionary statements included in this prospectus. We undertake no obligation to publicly update or revise forward-looking statements to reflect events or circumstances after the date made or to reflect the occurrence of unanticipated events, except as required by law. - 1 - Table of Contents PROSPECTUS SUMMARY This summary highlights certain significant aspects of our business and this offering, but it is not complete and does not contain all of the information that you should consider before making your investment decision. You should carefully read the entire prospectus and the information incorporated by reference into this prospectus, including the information presented under the section entitled “Risk Factors” and the financial data and related notes, before making an investment decision. This summary contains forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from future results contemplated in the forward-looking statements as a result of factors such as those set forth in “Risk Factors” and “Cautionary Statement Regarding Forward-Looking Statements.” Certain historical information in this prospectus has been adjusted to reflect the 1-for-180 reverse stock split of our common stock that was effective April 15, 2011. In this prospectus, unless the context indicates otherwise: “ Assured Pharmacy,” the “Company,” “we,” “our,” “ours” or “us” refer to Assured Pharmacy, Inc., a Nevada corporation, and its subsidiaries. Our Company We were organized as a Nevada corporation on October 22, 1999, under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc.We changed our name to Assured Pharmacy, Inc. in October 2005.Since May 2003, we have been engaged in the business of establishing and operating pharmacies that specialize in dispensing highly regulated pain medication for chronic pain management.Because our focus is on dispensing medication, we typically will not keep in inventory non-prescription drugs, or health and beauty related products, such as walking canes, bandages and shampoo. We primarily derive our revenue from the sale of prescription medications.The majority of our business is derived from repeat business from our customers and we have limited “walk-in” prescriptions. We currently have five operating pharmacies, each of which is wholly owned through a subsidiary. The opening date and locations of our pharmacies are as follows: Location Opening Date 2431 N. Tustin Ave., Unit L, Santa Ana, California, 92705 October 13, 2003 7000 Indiana, Ave., Suite 112, Riverside, California, 92506 June 10, 2004 12071 124th Avenue NE, Kirkland, Washington, 98034 August 11, 2004 831 Northwest Council Drive, Suite 11, Gresham, Oregon, 97030 January 26, 2007 11100 Ash Street, Suite 200, Leawood (Kansas City), Kansas, 66211 November 28, 2011 In February 2004, we entered into an agreement with TAPG, L.L.C., a Louisiana limited liability company (“TAPG”), for the purpose of operating up to five pharmacies and incorporated Assured Pharmacies Northwest, Inc. (“APN”), formerly known as Safescript Northwest, Inc., to operate these pharmacies.Under this agreement, TAPG was required to contribute financing in the amount of $335,000 for each pharmacy and we contributed certain intellectual property rights and sales and marketing services.APN operates the pharmacy in Kirkland, Washington and previously operated another pharmacy in Portland, Oregon which was closed in December 2008 and consolidated with the operations of our Gresham, Oregon pharmacy.We initially owned 75% of APN’s outstanding capital stock and TAPG owned the remaining 25%. From time to time, we advanced interest-free loans to sustain operations at the pharmacies operated by APN.In March 2006, the outstanding principal balance on these loans was converted into APN capital stock resulting in us increasing our ownership interest in APN from 75% to 94.8%, which resulted in TAPG’s ownership in APN being diluted to own the remaining 5.2% of APN’s outstanding capital stock.In June 2011, we acquired all of the outstanding capital stock of APN held by TAPG pursuant to the terms of a Stock Purchase Agreement dated as June 30, 2011.Pursuant to this agreement, we issued TAPG 300,000 restricted shares of our common stock and TAPG agreed to cancel $17,758 in principal and interest we owed to TAPG.As a result of this transaction, APN became our wholly owned subsidiary. - 2 - Table of Contents In April 2003, we entered into an agreement with TPG, L.L.C., a Louisiana limited liability company (“TPG”), for the purpose of funding the establishment of and operating up to fifty pharmacies and incorporated Assured Pharmacies, Inc. (“API”) to operate these pharmacies.Under this agreement, TPG was required to contribute financing in the amount of $230,000 for each pharmacy and we contributed certain intellectual property rights and sales and marketing services.In exchange for the foregoing contributions, we owned 51% of API’s outstanding capital stock and TPG owned the remaining 49%.API operates the pharmacies in Santa Ana and Riverside, California.We entered into a Purchase Agreement with TPG on December 15, 2006, which was amended and supplemented on July 15, 2009, January 31, 2011 and June 25, 2012 (the “Purchase Agreement”), and acquired all of the outstanding capital stock of API held by TPG for the purchase price of $460,000 in cash and the issuance of 278 restricted shares of our common stock.The cash component of the purchase price is payable in monthly installments over time.As ofJuly 3, 2012, we had paid TPG an aggregate of $322,500 which includes principal and interestand our outstanding obligations to TPG under the Purchase Agreement are to make twelve installment payments of $10,000 on the 15th of each month commencing in July 2012 plus an additional payment of $213,091 payable on or before July 15,2013, which is the amount that will be equal to the remaining balance plus all accrued and unpaid interest on the cash component of the purchase price.In order to secure our obligations under the Purchase Agreement, TPG holds a security interest in the shares of API capital stock acquired by us under the Purchase Agreement.As a result of this transaction, API also became our wholly owned subsidiary. If we are unable to meet our outstanding obligations to TPG under the Purchase Agreement, TPG could declare the us in default and may seize the shares of API capital stock acquired by us under the Purchase Agreement, which would result in API no longer being a wholly owned subsidiary and have a material adverse effect on our business, operating results and financial condition. Our pharmacy in Gresham, Oregon is operated by Assured Pharmacy Gresham, Inc, and our pharmacy in Leawood, Kansas is operated by Assured Pharmacy Kansas, Inc. Company Information Our principal office is located at 2595 Dallas Parkway, Suite 206, Frisco, TX 75034 and our phone number is 972-668-7394.We maintain a website at www.assuredrxservices.com. Information contained on our website is not a part of, and is not incorporated by reference into, this prospectus. The Offering Issuer Assured Pharmacy, Inc. Common stock offered by the selling stockholders Up to 2,292,067 shares, of which: ●2,062,655 shares are issuable upon the exercise of warrants at an exercise price of $1.512 per share; ●170,588 shares are issuable upon the exercise of warrants at an exercise price of $1.52 per share; and ●58,824 shares are issuable upon the exercise of warrants at an exercise price of $1.26 per share. Offering Price and Alternative Plan of Distribution All shares being offered are being sold by existing stockholders without our involvement. The offering price will thus be determined by market factors and the independent decisions of the selling stockholders. Common stock outstanding after this offering 6,578,913shares Use of proceeds The selling stockholders will receive all of the proceeds from this offering and we will not receive any proceeds from the sale of shares in this offering. Any proceeds received by us in connection with the exercise of warrants to purchase shares of our common stock by the selling stockholders in connection with this offering will be used for general corporate purposes. See “Use of Proceeds.” Risk factors See “Risk Factors” beginning on page 5 of this prospectus for a discussion of some of the factors you should carefully consider before deciding to invest in our common stock. OTC trading symbol APHY - 3 - Table of Contents The number of shares of our common stock outstanding after this offering is based on 4,286,846 shares outstanding as ofJuly 3, 2012, plus an aggregate of 2,292,067 shares of common stock subject to outstanding warrants being exercised by certain selling stockholders for the purpose of selling shares in this offering. SELECTED HISTORICAL FINANCIAL DATA The following condensed statement of operations data for the years ended December 31, 2011 and 2010, and the selected balance sheet data at December 31, 2011 and 2010, are derived from our financial statements and the related notes, audited by UHY, LLP, our independent auditors.Our financial statements and the related notes as of December 31, 2011 and 2010 and for the two years then ended are included elsewhere herein. The unaudited selected statement of operations data for the three months ended March 31, 2012 and 2011, and the unaudited consolidated selected balance sheet data at March 31, 2012, are derived from our unaudited financial statements, which have been prepared on a basis consistent with our audited financial statements and, in the opinion of management, include all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of our financial position and results of operations. The results of operations for any interim period are not necessarily indicative of results to be expected for the entire year. The following data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes included elsewhere in this prospectus. Consolidated Statement of Operations Data: For the year ended December 31, For the three months ended March 31, 2011 2010 2012 2011 Sales $ 16,444,573 $ 16,276,752 $ 3,647,410 $ 4,418,313 Costs of sales 13,220,684 13,161,064 2,908,421 3,552,604 Gross profit 3,223,889 3,115,688 738,989 865,709 Total operating expenses 5,990,868 5,121,817 1,301,099 1,002,839 Loss from continuing operations before non-controlling interest (2,766,979 ) (2,006,129 ) (562,110 ) (137,130 ) Total other expenses (net) 491,982 994,882 334,917 118,676 Net loss from continuing operations before non-controlling interest (3,258,961 ) (3,001,011 ) (897,027 ) (255,806 ) Net loss attributable to non-controlling interest (12,051 ) (11,580 ) - (6,979 ) Loss from continuing operations (3,271,012 ) (3,012,591 ) (897,027 ) (262,785 ) Loss from operations of discontinued pharmacy, net of tax benefit - (4,928 ) - - Net loss $ (3,271,012 ) $ (3,017,519 ) $ (897,027 ) $ (262,785 ) Balance Sheet Data: As of December 31, As of 2011 2010 March 31, 2012 Cash and cash equivalents $ 23,316 $ 37,325 $ 6,513 Working capital (1) (3,672,556 ) (1,622,897 ) (4,667,471 ) Total assets 2,966,059 3,892,979 2,837,008 Total liabilities 6,295,187 5,156,662 6,974,653 Stockholders’ deficit (3,329,128 ) (1,263,683 ) (4,137,645 ) (1) Working capital represents total current assets less total current liabilities. - 4 - Table of Contents RISK FACTORS Investment in our common stock involves a number of substantial risks.You should not invest in our stock unless you are able to bear the complete loss of your investment. In addition to the risks and investment considerations discussed elsewhere in this prospectus, the following factors should be carefully considered by anyone purchasing the securities offered through this prospectus. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. If any of the following risks actually occur, our business could be harmed. In such case, the trading price of our common stock could decline and investors could lose all or a part of the money paid to buy our common stock. Risks Related to Our Business and Industry If we do not obtain additional financing, we will be required to discontinue operations. As of March 31,2012, we had cash in the amount of $6,513 and total liabilities in the amount of $ 6,974,653. During fiscal 2011, we received financing in equity and debt offerings exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”). However, we still require additional financing to implement our business plan for the next twelve months and open any additional pharmacies.We also had a working capital deficit of $4,667,471 as of March 31,2012.Our current cash on hand is insufficient for us to operate our five existing pharmacies at the current level through the end of the fiscal 2012. Our business plan calls for ongoing expenses in connection with salary expense and establishing additional pharmacies. These expenditures are anticipated to be approximately $4,500,000for fiscal 2012. In order to continue to pursue our business plan to establish and operate additional pharmacies, we will require additional funding. If we are not able to secure additional funding, the implementation of our business plan will be delayed and our ability to expand and develop additional pharmacies will be impaired. We intend to secure additional funding through additional debt or equity financing arrangements, increased sales generated by our operations and reduced expenses. There can be no assurance that we will be successful in raising all of the additional funding that we are seeking. If we are unable to support our current debt service and liabilities as they come due, we will probably be required to discontinue operations. Our business is highly leveraged, and had total debt and other liabilities in the amount of $6,974,653 net of unamortized discounts of $641,867 at March 31,2012. This debt includes the $2,665,784 of unsecured convertible notes described herein. If we are unable to meet our debt service obligations or default on our obligations in any other way, even if we are otherwise generating earnings and positive cash flow, we could lose substantially all of our business assets as well as being held liable for any deficiency in payment. The net result of such a failure would likely be the end of our business operations and a complete loss of your investment. Approximately $1,266,246 in principal amount of unsecured convertible debentures will come due in 2012. As of March 31,2012, we had a cash balance of $6,513. Over the last several years, we have been substantially dependent on funding our operations through the private sale of both equity and debt securities.During the second quarter of 2012, we have been able to extend the maturity date on some of our outstanding convertible debentures coming due in 2012.As of July 3, 2012, we have been able to reduce the amount of our outstanding convertible debentures coming due in 2012 to $1,266,246 in principal amount from $2,060,196 in principal amount coming due in 2012 as of March 31, 2012.We are attempting to extend the maturity date ofthe remaining unsecured convertible debentureswhich have a maturity date in 2012, but can provide no assurance that the holders of such securities will agree to extend the maturity date on these securities on acceptable terms.We are also discussing the possibility of these debt holders converting such securities into equity.If these debenture holders choose not to convert these securities which have a maturity date in 2012 into equity, we will need to repay such debt, or reach an agreement with the debt holders to modify the terms thereof. If we are forced to repay such debt and are unable to meet these obligations or default on our obligations in any other way, even if we are otherwise generating positive earnings, we could lose substantially all of our business assets as well as being held liable for any deficiency in payment. The net result of such a failure would likely be the end of our business operations and a complete loss of your investment. - 5 - Table of Contents Our accountants have raised substantial doubt regarding our ability to continue as a going concern. As noted in our consolidated financial statements, we had an accumulated stockholders’ deficit of approximately $40.0 million and recurring losses from operations as of March 31,2012.We also had a working capital deficit of approximately $4.7 million as of March 31, 2012 and debt with maturities within the fiscal year 2012 in the amount of $2.8 million.We intend to fund operations through raising additional capital through debt financing and equity issuances, increased sales, and reduced expenses, which may be insufficient to fund our capital expenditures, working capital or other cash requirements for the year ending December 31, 2012. We are continuing to seek additional funds to finance our immediate and long term operations. The successful outcome of future financing activities cannot be determined at this time and there is no assurance that if achieved, we will have sufficient funds to execute our intended business plan or generate positive operating results. These factors, among others, raise substantial doubt about our ability to continue as a going concern.The audit reports of UHY, LLP for the fiscal years ended December 31, 2011 and 2010 contain a paragraph that emphasizes the substantial doubt as to our continuance as a going concern.This is a significant risk that we may not be able to remain operational for an indefinite period of time. If we are unable to generate significant net revenues from our operations, our business will fail. As we pursue our business plan, we are incurring significant expenses. We incurred operating expenses for the three months ended March 31, 2012 in the amount of $1,301,099(excluding non-cash operating expenses of $94,334) and had gross profit of $738,989 on sales of $3,647,410 for the same period. We incurred operating expenses for the year ended December 31, 2011 in the amount of $4,455,678 (excluding non-cash operating expenses of $1,535,190) and had gross profit of just $3,223,889 on sales of $16,444,573 for the same period. We incurred operating expenses for the year ended December 31, 2010 in the amount of $4,492,937 (excluding non-cash operating expenses of $628,880) and had gross profit of just $3,115,688 on sales of $16,276,752 for such period. We have a history of operating losses and cannot guarantee profitable operations in the future.The success and viability of our business is contingent upon generating significant net revenues from the operations of our pharmacies such that we are able to pay our operating expenses and operate our business at a profit. Currently, we are unable to generate sufficient revenues from our existing business to pay our operating expenses and operate at a profit. In the event that we remain unable to generate sufficient revenues from our pharmacies to pay our operating expenses, we will not be able to achieve profitability or continue operations. In such circumstance, you may lose all of your investment. Failure to maintain optimal inventory levels could increase our inventory holding costs or cause us to lose sales, either of which could have a material adverse effect on our business, financial condition and results of operations. We need to maintain sufficient inventory levels to operate our business successfully as well as meet our customers’ expectations. However, we must also guard against the risk of accumulating excess inventory. We are exposed to inventory risks as a result of our growth, changes in physician prescriptions writing practices, manufacturer backorders and other vendor-related problems.An additional risk to our ability to maintain optimal inventory levels is that our financial condition may inhibit us from securing vendor financing which is a necessity in maintaining proper inventory levels. Carrying too much inventory would increase our inventory holding costs, and failure to have inventory in stock when a prescription is presented for fulfillment could cause us to lose that prescription, lose that customer, or lose the referring physician, any of which could have a material adverse effect on our business, financial condition and results of operations. If we are unable to hire, retain and motivate qualified personnel, we may not be able to grow effectively and execute our business plan. We depend on the services of our senior management. We have retained the services of Robert DelVecchio to serve as our Chief Executive Officer, Mike Schneidereit to serve as our Chief Operating Officer and Brett Cormier to serve as our Chief Financial Officer. Our success depends on the continued efforts of Messrs. DelVecchio, Schneidereit and Cormier. The loss of the services of any of these individuals could have an adverse effect on our business, prospects, financial condition, and results of operations. As our business develops, our success is largely dependent on our ability to hire and retain additional highly qualified managerial, sales and technical personnel. These managerial, technical and sales personnel are generally in high demand and we may not be able to attract the staff we need at a cost that is within our operating budget. In addition, we may lose employees or consultants that we hire due to higher salaries and fees being offered by other businesses. If we do not succeed in attracting excellent personnel or retaining or motivating existing personnel, we may be unable to grow effectively and implement our business plan. - 6 - Table of Contents Pending and future litigation could subject us to significant monetary damages and/or require us to change our business practices. We are subject to risks relating to litigation and other proceedings in connection with the dispensing of pharmaceutical products by our pharmacies. See the subsection entitled “Legal Proceedings” on page 24 for a description of legal proceedings pending against us. While we believe that the disclosed suit is without merit and intend to contest it vigorously, we can give no assurance that an adverse outcome in this suit or others that may occur in the future would not have a material adverse effect on our consolidated results of operations, consolidated financial position and/or consolidated cash flow from operations, or would not require us to make material changes to our business practices. We periodically respond to subpoenas and requests for information from governmental agencies. To our knowledge, we are not a target or a potential subject of a criminal investigation. We cannot predict with certainty what the outcome of any of the foregoing might be or whether we may in the future become a target or potential target of an investigation or the subject of further inquiries or ultimately settlements with respect to the subject matter of these subpoenas. In addition to potential monetary liability arising from these suits and proceedings, from time to time we incur costs in providing documents to government agencies. Current pending claims and associated costs may be covered by our insurance, but certain other costs are not insured. There can be no assurance that such costs will not increase and/or continue to be material to our performance in the future. We are largely dependent on one wholesale drug supplier and our results of operations could be materially adversely affected if we are not able to supply our pharmacies with adequate inventory for any reason, including the termination of our relationship with this key supplier. In the event that we are unable to maintain adequate inventory in any of our pharmacies, we could experience an interruption in our ability to service customers. During the year ended December 31, 2011, we purchased approximately 80% of our inventory of prescription drugs from one wholesale drug supplier (H.D. Smith Wholesale Drug Co.). Although management believes we could obtain a majority of our inventory though another supplier at competitive prices and upon competitive payment terms if our relationship with this wholesale drug supplier is terminated, the termination of our relationship would be likely to adversely affect our business, prospects, financial condition and results of operations. Our significant reliance on one wholesale drug supplier for financing to purchase our inventory of drugs adversely impacts our ability to negotiate more favorable pricing terms. Our lack of liquidity has resulted in us being significantly reliant on our principal drug supplier for financing to purchase our inventory.Such reliance has compromised our ability to negotiate more pricing favorable terms and adversely impacts our margins.Management anticipates that is will not be able to secure more favorable pricing terms for our inventory until such time, if at all, that it is successful in securing additional financing to pay down our outstanding balance due with our primary drug supplier and reduce our dependence for financing from our primary drug supplier.Extending credit to finance our inventory purchase is completely discretionary on the part of our principal drug supplier and there can be no assurance that financing will continue to be available to us in the future.The loss of this key supplier financing arrangement, a reduction in the amount of credit granted to us by our principal drug supplier, or a change in any of the material terms of these arrangements could increase our need for and the cost of working capital and have a material adverse effect on our future results. Because we are dependent on third-party payors, our business is volatile and there is an increased risk of loss of your investment. Nearly all of our pharmacy sales are to customers whose medications were covered by health benefit plans and other third party payors. Health benefit plans include insurance companies, governmental health programs, workers’ compensation, self-funded ERISA plans, health maintenance organizations, health indemnity insurance, and other similar plans. In general, a health benefit plan agrees to pay for all or a portion of a customer’s eligible prescription purchases. Any significant loss of third-party payor business for any reason could have a material adverse effect on our business and results of operations. These third-party payors could change how they reimburse us, without our prior approval, for the prescription drugs that we provide to their members. In December 2003, the Medicare Prescription Drug, Improvement and Modernization Act granted a prescription drug benefit to participants, which has resulted in us being reimbursed for some prescription drugs at prices lower than our current reimbursement levels. There have been a number of recent proposals and enactments by various states to reduce Medicaid reimbursement levels in response to budget problems, some of which propose to reduce reimbursement levels in the applicable states significantly, and we expect other similar proposals in the future. If third-party payors reduce their reimbursement levels or if Medicare or Medicaid programs cover prescription drugs at lower reimbursement levels, our margins on these sales would be reduced, and the profitability of our business and our results of operations, financial condition or cash flows would be adversely affected. Additionally, there are no guarantees that health benefit plans will contract with our pharmacies. - 7 - Table of Contents Continuing government and private efforts to contain healthcare costs may reduce our future revenue. We could be adversely affected by the continuing efforts of government and private payors to contain healthcare costs. To reduce healthcare costs, payors seek to lower reimbursement rates, limit the scope of covered services and negotiate reduced or capped pricing arrangements. While many of the proposed policy changes would require congressional approval to implement, we cannot assure you that reimbursement payments under governmental and private third party payer programs will remain at levels comparable to present levels or will be sufficient to cover the costs allocable to patients eligible for reimbursement under these programs. Any changes that lower reimbursement rates under Medicare, Medicaid or private pay programs could result in a substantial reduction in our net operating revenues. Our operating margins may continue to be under pressure because of deterioration in reimbursement, changes in payer mix and growth in operating expenses in excess of increases, if any, in payments by third party payors. The changing U.S. healthcare industry and increasing enforcement environment may negatively impact our business. In recent years, the healthcare industry has undergone significant changes in an effort to reduce costs and government spending. These changes include an increased reliance on managed care and cuts in Medicare funding. We expect the healthcare industry to continue to change significantly in the future. Some of these potential changes, such as a reduction in governmental support of healthcare services or adverse changes in legislation or regulations governing prescription drug pricing or mandated benefits, may cause healthcare payors to reduce the price they are willing to pay for pharmaceutical drugs. If we are unable to adjust to changes in the healthcare environment, it could have a material adverse effect on our financial position, results of operations and liquidity. Further, both federal and state government agencies have increased their focus on and coordination of civil and criminal enforcement efforts in the healthcare area. The OIG and the U.S. Department of Justice have, from time to time, established national enforcement initiatives, targeting all providers of a particular type, that focus on specific billing practices or other suspected areas of abuse. In addition, under the federal False Claims Act, private parties have the right to bring “qui tam” whistleblower lawsuits against companies that submit false claims for payments to the government. A number of states have adopted similar state whistleblower and false claims provisions. We are subject to increased costs and regulatory scrutiny relating to us carrying a larger amount of Schedule II drugs in inventory than most other pharmacies. Because our business model focuses on servicing pain management doctors and chronic pain patients, we carry a larger amount of Schedule II drugs in inventory than most other pharmacies.Schedule II drugs, considered narcotics by the United States Drug Enforcement Administration (“DEA”), are the most addictive and considered to present the highest risk of abuse.For this reason, Schedule II drugs are highly regulated by the DEA such regulations are more stringent that regulations impacting Schedule III and IV drugs.The manufacture, shipment, storage, sale and use of controlled substances are subject to a high degree of regulation, including security, record-keeping and reporting obligations enforced by the DEA. This high degree of regulation associated with our sale of Schedule II drugs can result in significant regulatory costs in order to comply with the required regulations and also result in increased acquisition costs, which may reduce our profit margin and have a material adverse effect on our business, operating results and financial condition. Changes in Medicare Part D and current and future regulations promulgated thereunder could adversely affect our revenue and impose increased costs. The Medicare Prescription Drug Improvement and Modernization Act of 2003 ("MMA") included a major expansion of the Medicare program with the addition of a prescription drug benefit under the new Medicare Part D program. The continued impact of these regulations depends upon a variety of factors, including our ongoing relationships with the Part D Plans and the patient mix of our customers. Future modifications to the Medicare Part D program may reduce revenue and impose additional costs to our industry. In addition, we cannot assure you that Medicare Part D and the current and future regulations promulgated under Medicare Part D will not have a material adverse effect on our institutional pharmacy business. - 8 - Table of Contents If we fail to comply with complex and rapidly evolving laws and regulations, we could suffer penalties or be unable to operate our business. We are subject to numerous federal and state regulations. Each of our pharmacy locations must be licensed by the state government. The licensing requirements vary from state to state. An additional registration certificate must be granted by the DEA, and, in some states, a separate controlled substance license must be obtained to dispense Class II drugs. In addition, pharmacies selling Class II drugs are required to maintain extensive records and often report information to state agencies. If we fail to comply with existing or future laws and regulations, we could suffer substantial civil or criminal penalties, including the loss of our licenses to operate our pharmacies and our ability to participate in federal and state healthcare programs. As a consequence of the severe penalties we could face, we must devote significant operational and managerial resources to complying with these laws and regulations. Although we believe that we are substantially compliant with all existing statutes and regulations applicable to our business, different interpretations and enforcement policies of these laws and regulations could subject our current practices to allegations of impropriety or illegality, or could require us to make significant changes to our operations. In addition, we cannot predict the impact of future legislation and regulatory changes on our business or assure that we will be able to obtain or maintain the regulatory approvals required to operate our business. If we fail to comply with Medicare and Medicaid regulations, including the federal anti-kickback statute, we may be subjected to penalties or loss of eligibility to participate in these programs. The Medicare and Medicaid programs are highly regulated. These programs are also subject to frequent and substantial changes. If we fail to comply with applicable reimbursement laws and regulations, whether purposely or inadvertently, our reimbursement under these programs could be curtailed or reduced or we could become ineligible to continue to participate in these programs. Federal or state governments may also impose other penalties on us for failure to comply with the applicable reimbursement regulations. Among these laws is the federal anti-kickback statute. This statute prohibits anyone from knowingly and willfully soliciting, receiving, offering or paying any remuneration with the intent to induce a referral, or to arrange for the referral or order of, services or items payable under a federal healthcare program. Courts have interpreted this statute broadly. Violations of the anti-kickback statute may be punished by a criminal fine of up to $25,000 for each violation or imprisonment, civil money penalties of up to $50,000 per violation and damages of up to three times the total amount of the remuneration and/or exclusion from participation in federal health care programs, including Medicare and Medicaid. This law impacts the relationships that we may have with potential referral sources. We have relationships with a variety of potential referral sources, including physicians. The Office of Inspector General (“OIG”) at the U.S. Department of Health and Human Services (“HHS”), or OIG, among other regulatory agencies, is responsible for identifying and eliminating fraud, abuse or waste. The OIG carries out this responsibility through a nationwide program of audits, investigations and inspections. The OIG has promulgated safe harbor regulations that outline practices that are deemed protected from prosecution under the anti-kickback statute. While we endeavor to comply with the applicable safe harbors, certain of our current arrangements may not qualify for safe harbor protection. Failure to meet a safe harbor does not mean that the arrangement necessarily violates the anti-kickback statute, but may subject the arrangement to greater scrutiny. It cannot be assured that practices outside of a safe harbor will not be found to violate the anti-kickback statute. The anti-kickback statute and similar state laws and regulations are expansive. We do not always have the benefit of significant regulatory or judicial interpretation of these laws and regulations. In the future, different interpretations or enforcement of these laws and regulations could subject our current or past practices to allegations of impropriety or illegality, or could require us to make changes in our pharmacies, personnel, services and operating expenses. A determination that we have violated these laws, or the public disclosure that we are being investigated for possible violations of these laws, could have a material adverse effect on our business, financial condition, results of operations or prospects and our business reputation could suffer significantly. If we fail to comply with the anti-kickback statute or other applicable laws and regulations, we could be subjected to liabilities, including criminal penalties, civil penalties (including the loss of our licenses to operate one or more pharmacies), and exclusion of one or more pharmacies from participation in the Medicare, Medicaid and other federal and state health care programs. In addition, we are unable to predict whether other legislation or regulations at the federal or state level will be adopted, what form such legislation or regulations may take or their impact. Federal and state medical privacy regulations may increase the costs of operations and expose us to civil and criminal sanctions. We must comply with extensive federal and state requirements regarding the transmission and retention of health information. The Health Insurance Portability and Accountability Act of 1996 and its implementing regulations, referred to as HIPAA, was enacted to ensure that employees can retain and at times transfer their health insurance when they change jobs, to enhance the privacy and security of personal health information and to simplify healthcare administrative processes. HIPAA requires the adoption of standards for the exchange of electronic health information. Failure to comply with HIPAA could result in fines and penalties that could have a material adverse effect on our results of operations, financial condition, and liquidity. - 9 - Table of Contents Unexpected safety or efficacy concerns may arise from pharmaceutical products. Unexpected safety or efficacy concerns can arise with respect to pharmaceutical drugs dispensed at our pharmacies, whether or not scientifically justified, leading to product recalls, withdrawals or declining sales. If we fail to or do not promptly withdraw pharmaceutical drugs upon a recall by a drug manufacturer, our business and results of operations could be negatively impacted. Prescription volumes may decline, and our net revenues and ability to generate earnings may be negatively impacted, if products are withdrawn from the market or if increased safety risk profiles of specific drugs result in utilization decreases. We dispense significant volumes of drugs from our pharmacies. These volumes are the basis for our net revenues. When increased safety risk profiles of specific drugs or classes of drugs result in utilization decreases, physicians may cease writing or reduce the numbers of prescriptions written for these drugs. Additionally, negative press regarding drugs with higher safety risk profiles may result in reduced consumer demand for such drugs. On occasion, products are withdrawn by their manufacturers. In cases where there are no acceptable prescription drug equivalents or alternatives for these prescription drugs, our volumes, net revenues, profitability and cash flows may decline. Certain risks are inherent in providing pharmacy services; our insurance may not be adequate to cover any claims against us. Pharmacies are exposed to risks inherent in the packaging and distribution of pharmaceutical products, such as with respect to improper filling of prescriptions, labeling of prescriptions, adequacy of warnings, unintentional distribution of counterfeit drugs and expiration of drugs. In addition, federal and state laws that require our pharmacists to offer counseling, without additional charge, to their customers about medication, dosage, delivery systems, common side effects and other information the pharmacists deem significant can impact our business. Our pharmacists may also have a duty to warn customers regarding any potential negative effects of a prescription drug if the warning could reduce or eliminate these effects. Although we maintain professional liability insurance and an umbrella policy, from time to time, claims may result in the payment of significant amounts, some portions of which may not be funded by insurance.Our current professional liability insurance coverage is $2 million per occurrence and $4 million in annual aggregate, In addition, we carry an additional umbrella policy for coverage up to an additional $4 million in the aggregate. We cannot assure you that the coverage limits under our insurance programs will be adequate to protect us against future claims, or that we will be able to maintain this insurance on acceptable terms in the future. Our results of operations, financial condition or cash flows may be adversely affected if in the future our insurance coverage proves to be inadequate or unavailable or there is an increase in liability for which we self-insure or we suffer reputational harm. Legal and regulatory changes reducing reimbursement rates for pharmaceuticals may reduce our gross profit. Our own gross profit margins may be adversely affected by laws and regulations reducing reimbursement rates and charges. Our revenues are determined by a number of factors, including the mix of pharmaceuticals dispensed, whether the drugs are brand or generic and the rates of reimbursement among payors. Changes in the payor mix among private pay, Medicare and Medicaid can also significantly affect our earnings and cash flow. If competition increases, our ability to attract and retain customers or expand our business could be impaired. We face competition with local, regional and national companies, including other drugstore chains, independently owned drugstores and mail order pharmacies.Competition in this industry is intense primarily because national pharmacies including Walgreens and CVS Pharmacy have expanded significantly.Prescription drugs are now offered at a variety of retail establishments. Supermarkets and discount stores now maintain retail pharmacies onsite as a part of a business plan to provide consumers with all of their retail needs at one location. Many of these retail pharmacies rely substantially on the sale of non-prescription drugs or health and beauty related products to generate revenue. Our management is unaware of any company that operates pharmacies in the United States that exclusively dispense pharmaceutical products to patients who require medication for chronic pain management. Our business, prospects, financial condition, and results of operations could be negatively impacted if chain retail pharmacies revise their business model to focus on dispensing pharmaceutical products to patients who require medication for chronic pain management. We may not be able to effectively compete against them because our existing and potential competitors may have financial and other resources that are superior to ours. We cannot assure you that we will be able to continue to compete effectively in our market or increase our sales volume in response to further increased competition. In addition, we may be at a competitive disadvantage because we are more highly leveraged than our competitors. If we are unable to compete effectively with our competition, we will not be able to attract and retain business resulting in a loss of business and potential discontinuation of operations. - 10 - Table of Contents A significant disruption in our computer systems or a cyber security breach could adversely affect our operations. We rely extensively on our computer systems to manage our ordering, pricing, point-of-sale, inventory replenishment and other processes. Our systems are subject to damage or interruption from power outages, computer and telecommunications failures, computer viruses, cyber security breaches, vandalism, severe weather conditions, catastrophic events and human error, and our disaster recovery planning cannot account for all eventualities. If our systems are damaged, fail to function properly or otherwise become unavailable, we may incur substantial costs to repair or replace them, and may experience loss of critical data and interruptions or delays in our ability to perform critical functions, which could adversely affect our business and results of operations. Any compromise of our security could also result in a violation of applicable privacy and other laws, significant legal and financial exposure, damage to our reputation, loss or misuse of the information and a loss of confidence in our security measures, which could harm our business. Our ability to conduct operations depends on the security and stability of our technology infrastructure as well as the effectiveness of, and our ability to execute, business continuity plans across our operations. A failure in the security of our technology infrastructure or a significant disruption in service within our operations could materially adversely affect our business, the results of our operations and our financial position. We maintain, and are dependent on, a technology infrastructure platform that is essential for many aspects of our business operations. It is imperative that we securely store and transmit confidential data, including personal health information, while maintaining the integrity of our confidential information. We have designed our technology infrastructure platform to protect against failures in security and service disruption. However, any failure to protect against a security breach or a disruption in service could materially adversely impact our business operations and our financial results. Our technology infrastructure platform requires an ongoing commitment of significant resources to maintain and enhance systems in order to keep pace with continuing changes as well as evolving industry and regulatory standards. In addition, we may from time to time obtain significant portions of our systems-related or other services or facilities from independent third parties, which may make our operations vulnerable to such third parties’ failure to adequately perform. In the event we or our vendors experience malfunctions in business processes, breaches of information systems, failure to maintain effective and up-to-date information systems or unauthorized or non-compliant actions by any individual, this could disrupt our business operations or impact patient safety, result in customer and member disputes, damage our reputation, expose us to risk of loss, litigation or regulatory violations, increase administrative expenses or lead to other adverse consequences. We operate dispensing pharmacies and corporate facilities that depend on the security and stability of technology infrastructure. Any service disruption at any of these facilities due to failure or disruption of technology, malfunction of business process, disaster or catastrophic event could, temporarily or indefinitely, significantly reduce, or partially or totally eliminate our ability to process and dispense prescriptions and provide products and services to our clients and members. Any such service disruption at these facilities or to this infrastructure could have a material adverse effect on our business operations and our financial results. Our failure to effectively manage new pharmacy openings could lower our sales and profitability. Our strategic plan is largely dependent upon securing additional financing and opening new pharmacies and operating them profitably. Our ability to open new pharmacies and operate them profitably depends upon a number of factors, some of which may be beyond our control. These factors include: ● the ability to identify new pharmacies locations, negotiate suitable leases and build out the pharmacies in a timely and cost efficient manner; ● the ability to hire and train skilled pharmacists and other employees; ● the ability to integrate new pharmacies into our existing operations and leverage existing infrastructure; and ● the ability to increase sales at new pharmacies locations. A failure to manage new pharmacy openings in a timely and cost efficient manner would adversely affect our results of operations, financial condition and cash flows. - 11 - Table of Contents We will not be able to compete effectively if we are unable to attract, hire and retain qualified pharmacists. There is a nationwide shortage of qualified pharmacists. We current employfive pharmacists, one pharmacist at each operating pharmacy. Although we have not experienced any difficulty recruiting pharmacists in the past, we may experience difficulty attracting, hiring and retaining qualified pharmacists in the future. If we are unable to attract, hire and retain enough qualified pharmacists, our business, prospects, financial condition, and results of operations could be adversely affected. We will incur increased costs as a result of being a public reporting company. We intend to file a Form 8-A promptly after this registration statement becomes effective and thereby become a “reporting issuer” under Section 12 of the Securities Exchange Act of1934 (the “Exchange Act”).As a public reporting company, we will face increased legal, accounting, administrative and other costs and expenses as a public reporting company that we do not incur as a private company. The Sarbanes-Oxley Act of 2002, including the requirements of Section 404, as well as new rules and regulations subsequently implemented by the Securities and Exchange Commission and the Public Company Accounting Oversight Board impose additional reporting and other obligations on public reporting companies. We expect that compliance with these public company requirements will increase our costs and make some activities more time-consuming. A number of those requirements will require us to carry out activities we have not done recently or at all. For example, we will adopt new internal controls and disclosure controls and procedures. In addition, we will incur additional expenses associated with our Securities and Exchange Commission reporting requirements. For example, under Section 404 of the Sarbanes-Oxley Act, we will need to document and test our internal control procedures and our management will need to assess and report on our internal control over financial reporting. Furthermore, if we identify any issues in complying with those requirements (for example, if we or our accountants identify a material weakness or significant deficiency in our internal control over financial reporting), we could incur additional costs rectifying those issues, and the existence of those issues could adversely affect us, our reputation or investor perceptions of us. It also could become more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We expect that the additional reporting and other obligations imposed on us by these rules and regulations will increase our legal and financial compliance costs and the costs of our related legal, accounting and administrative activities significantly.Management estimates that compliance with the Exchange Act reporting requirements as a reporting company will cost in excess of $50,000 annually.Given our current financial resources, these additional compliance costs could have a material adverse impact on our financial position and ability to achieve profitable results. These increased costs will require us to divert money that we could otherwise use to expand our business and achieve our strategic objectives. The health of the economy in general and in the markets we serve could adversely affect our business and our financial results. Our business is affected by the economy in general, including changes that could affect drug utilization trends, resulting in an adverse effect on our business and financial results. Although a recovery might be underway, it is possible that a worsening of the economic environment will cause decline in drug utilization, and dampen demand for pharmaceutical drugs. If this were to occur, our business and financial results could be adversely affected. Risk Factors Relating to this Offering of Our Common Stock Our debenture holders and preferred stockholders would have priority in distributions over our common stockholders following a liquidation event affecting the company. As a result, in the event of a liquidation event, our common stockholders would receive distributions only after priority distributions are paid and may receive nothing in liquidation. In the event of any Liquidation (as such term is defined in our Certificate of Designation of Series A, B and C Convertible Preferred Stock), the holders of our outstanding Series A, Series B and Series C Convertible Preferred Stock (collectively, “Preferred Stock”) would be entitled to a liquidation preference payment of $1,000 per share of Preferred Stock prior and in preference to any payment to holders of the Common Stock.As a result, our Preferred Stock has an aggregate liquidation preference of approximately $7,603,000.Any proceeds after payment of the liquidation preference payment shall be paid pro rata to the holders of Preferred Stock and Common Stock on an as converted to Common Stock basis. The liquidation preference for our outstanding debentures ranks senior to our Preferred Stock and Common Stock.As such, holders of Common Stock might receive nothing in liquidation, or receive much less than they would if there were no Preferred Stock outstanding. - 12 - Table of Contents We intend to secure additional funding in the future through issuances of securities and such additional funding may be dilutive to stockholders or impose operational restrictions. We intend to secure additional funding in the future to help establish pharmacies and fund our operations through sales of shares of our common or preferred stock or securities convertible into shares of our common stock, as well as issuances of debt. Such additional financing may be dilutive to our stockholders, and debt financing, if available, may involve restrictive covenants which may limit our operating flexibility. If additional capital is raised through the issuances of shares of our common or preferred stock or securities convertible into shares of our common stock, the percentage ownership of existing stockholders will be reduced. These stockholders may experience additional dilution in net book value per share and any additional equity securities may have rights, preferences and privileges senior to those of the holders of our common stock. If the selling stockholders sell a substantial number of shares all at once or in large blocks, the market price of our shares would most likely decline. The selling stockholders may offer and sell up to 2,292,067 shares of our common stock through this prospectus. Our common stock is presently quoted on the OTC Markets and any sale of shares at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall. We cannot predict the effect, if any, that future sales of shares of our common stock into the market, including those acquirable by the possible exercise of warrants for shares of common stock, will have on the market price of our common stock. Sales of substantial amounts of common stock, including shares issued upon the exercise of warrants and stock options for common stock, or the perception that such transactions could occur, may materially and adversely affect prevailing markets prices for our common stock. Our principal stockholder currently has the ability to elect a majority of our directors andmay have different interests than us or you in the future. Even if all of the underlying shares of our common stock offered through this prospectus are issued and sold by the selling stockholders, Mosaic Capital Advisors, LLC (“Mosaic”) will beneficially own approximately 56.8% of our outstanding common stock and will beneficially own 97.9% of our outstanding Series A Convertible Preferred Stock. So long as 35% of the authorized shares of Series A Preferred Stock are outstanding, the holders of outstanding shares of Series A Preferred Stock shall, voting together as a separate class, be entitled to elect four Directors to the Board and partially exercised this right by appointingMessrs. Sheth, Bilodeau and Eagle to serve as directors.As a result, Mosaic has the ability to exert control over our management and affairs and over matters requiring stockholder approval, including the election of a majority of our directors and approval of significant corporate transactions. In addition, this concentration of ownership may delay or prevent a change in our control and might affect the market price of our common stock, even when a change in control may be in the best interest of all stockholders. Furthermore, the interests of this concentration of ownership may not always coincide with our interests or the interests of other stockholders. If we issue additional shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in a decrease in the value of our common stock and further delay or prevent a change in control of us. Our board of directors is authorized to issue up to 5,000,000 shares of preferred stock. As of July 3, 2012, there were (i) 1,406 shares of Series A Preferred Stock issued and outstanding, which are convertible into 1,292,492 shares of common stock; (ii) 5,384shares of Series B Preferred Stock issued and outstanding, which are convertible into 2,993,504 shares of common stock; and(iii) 813 shares of Series C Preferred Stock issued and outstanding, which are convertible into 451,750 shares of common stock.Our board of directors has the power to establish the dividend rates, liquidation preferences, voting rights, redemption and conversion terms and privileges with respect to any series of preferred stock. The issuance of any shares of preferred stock having rights superior to those of the common stock may result in a decrease in the value or market price of the common stock. Holders of preferred stock may have the right to receive dividends, preferences in liquidation and conversion rights. The issuance of preferred stock could, under certain circumstances, have the effect of delaying, deferring or preventing a change in control of us without further vote or action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. Trading on the OTC Markets is volatile and sporadic, which could depress the market price of our common stock and make it difficult for our stockholders to resell their shares. Our common stock is quoted on theOTC Markets.Trading in stock quoted on the OTC Markets is often thin and characterized by wide fluctuations in trading prices, due to many factors, some of which may have little to do with our operations or business prospects.This volatility could depress the market price of our common stock for reasons unrelated to operating performance.Moreover, the OTC Markets is not a stock exchange, and trading of securities on the OTC Markets is often more sporadic than the trading of securities listed on a quotation system like NASDAQ or a stock exchange like NYSE or Amex.These factors may result in investors having difficulty reselling any shares of our common stock. - 13 - Table of Contents Because our common stock is quoted and traded on the OTC Markets, short selling could increase the volatility of our stock price. Short selling occurs when a person sells shares of stock which the person does not yet own and promises to buy stock in the future to cover the sale.The general objective of the person selling the shares short is to make a profit by buying the shares later, at a lower price, to cover the sale.Significant amounts of short selling, or the perception that a significant amount of short sales could occur, could depress the market price of our common stock. In contrast, purchases to cover a short position may have the effect of preventing or retarding a decline in the market price of our common stock, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the market price of our common stock.As a result, the price of our common stock may be higher than the price that otherwise might exist in the open market.If these activities are commenced, they may be discontinued at any time.These transactions may be effected on the OTC Markets or any other available markets or exchanges.Such short selling if it were to occur could impact the value of our stock in an extreme and volatile manner to the detriment of our shareholders. Our stock price is likely to be highly volatile because of several factors, including a limited public float. The market price of our common stock has been volatile in the past and is likely to be highly volatile in the future because there has been a relatively thin trading market for our stock, which causes trades of small blocks of stock to have a significant impact on our stock price.You may not be able to resell shares of our common stock following periods of volatility because of the market’s adverse reaction to volatility. Other factors that could cause such volatility may include, among other things: ● actual or anticipated fluctuations in our operating results; ● the absence of securities analysts covering us and distributing research and recommendations about us; ● we may have a low trading volume for a number of reasons, including that a large portion of our stock is closely held; ● overall stock market fluctuations; ● announcements concerning our business or those of our competitors; ● actual or perceived limitations on our ability to raise capital when we require it, and to raise such capital on favorable terms; ● conditions or trends in the industry; ● litigation; ● changes in market valuations of other similar companies; ● future sales of common stock; ● departure of key personnel or failure to hire key personnel; and ● general market conditions. Any of these factors could have a significant and adverse impact on the market price of our common stock. In addition, the stock market in general has at times experienced extreme volatility and rapid decline that has often been unrelated or disproportionate to the operating performance of particular companies. These broad market fluctuations may adversely affect the trading price of our common stock, regardless of our actual operating performance. FINRA (“Financial Industry Regulatory Authority”) sales practice requirements may limit a stockholder’s ability to buy and sell our stock. FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker-dealers may be willing to make a market in our common stock, which may limit your ability to buy and sell our stock. - 14 - Table of Contents Because our common stock is quoted on the OTC Markets and is subject to the “Penny Stock” rules, investors may have trouble reselling their shares. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on the over-the-counter markets). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.Should a broker-dealer be required to provide the above disclosures or fail to deliver such disclosures on the execution of any transaction involving a penny stock in violation of federal or state securities laws, you may be able to cancel your purchase and get your money back. In addition, if the stocks are sold in a fraudulent manner, you may be able to sue the persons and firms that caused the fraud for damages. If you have signed an arbitration agreement, however, you may have to pursue your claim through arbitration.Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud resulting in current and potential stockholders losing confidence in our financial reporting. Effective internal controls are necessary for us to provide reliable financials reports and effectively prevent fraud. If we cannot provide reliable financial reports or prevent fraud, our operating results could be harmed. We haveduring fiscal 2008 discovered, and may in the future discover, areas of our internal controls that need improvement. During fiscal 2008, our internal controls need improvement and the primary contributing factors to the need for such improvementwere that we did not maintain a sufficient complement of personnel with a level of knowledge of our accounting records and technical competence to ensure proper application of U.S. generally accepted accounting principles and we did not maintain sufficient written policies and procedures, and support.We remediate these issues by retaining new personnel with the requisite level of knowledge and experience, including Mr. Brett Cormier as our Chief Financial Officer, and developing and implementing appropriate written policies and procedures.Any failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our stock. We have never paid dividends and have no plans to in the future. Holders of shares of our common stock are entitled to receive such dividends as may be declared by our board of directors. To date, we have paid no cash dividends on our shares of common stock and we do not expect to pay cash dividends on our common stock in the foreseeable future. We intend to retain future earnings, if any, to provide funds for operations of our business. Therefore, any return investors in our common stock may have will be in the form of appreciation, if any, in the market value of their shares of common stock. See “Dividend Policy.” We provide indemnification of our officers and directors and we may have limited recourse against these individuals. Our Amended and Restated Articles of Incorporation and Bylaws contain broad indemnification and liability limiting provisions regarding our officers and directors, including the limitation of liability for certain violations of fiduciary duties. We therefore will have only limited recourse against these individuals. - 15 - Table of Contents USE OF PROCEEDS The selling stockholders are selling all of the shares of common stock being offered pursuant to this prospectus. See “Selling Stockholders”.We will not receive any proceeds from the sale of shares of our common stock by the selling stockholders in this offering. Any proceeds received by us in connection with the exercise of warrants to purchase shares of our common stock by the selling stockholders in connection with this offering will be used for general corporate purposes. DIVIDEND POLICY We have not paid any cash dividends on our common stock and do not currently anticipate paying cash dividends in the foreseeable future. The agreements into which we may enter in the future, including indebtedness, may impose limitations on our ability to pay dividends or make other distributions on our capital stock. The payment of dividends is prohibited without the consent of the holders of a majority of our Series A and Series C Preferred Stock.If the holders of our Series A and Series C Preferred Stock approve, future dividends on our common stock, if any, will be at the discretion of our board of directors and will depend on, among other things, our results of operations, cash requirements and surplus, financial condition, contractual restrictions and other factors that our board of directors may deem relevant. We intend to retain future earnings, if any, for reinvestment in the development and expansion of our business. CAPITALIZATION The following table presents our capitalization as of March 31,2012. You should read the following table in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes included elsewhere in this prospectus. March 31, 2012 Total Current Debt, net of discount $ 2,596,310 Long-term Debt, net of discount 545,501 Total Debt, net of discount 3,141,811 Stockholders’ Deficit Preferred Stock, par value $0.001 per share; 5,000,000 shares authorized; 2,830 shares designated to Series A convertible, 7,745 shares designated to Series B convertible, 813 shares designated to Series C convertible Series A convertible preferred stock; par value $0.001 per share; 2,830 shares authorized, 1,556 shares issued 1 Series C convertible preferred stock; par value $0.001 per share; 813 shares authorized, 813 shares issued 1 Series B convertible preferred stock; par value $0.001 per share; 7,745 shares authorized, 5,384 shares issued 5 Common stock, par value $0.001 per share; 16,666,667 shares authorized, 3,922,957 common shares issued 3,923 Additional paid-in-capital, net 35,813,817 Accumulated deficit (39,955,392 ) Total stockholders’ deficit (4,137,645 ) Total deficit $ (995,834 ) - 16 - Table of Contents DESCRIPTION OF BUSINESS Overview and Pharmacy Business We were organized as a Nevada corporation on October 22, 1999 under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc.We changed our name to Assured Pharmacy, Inc. in October 2005.Since May 2003, we have been engaged in the business of establishing and operating pharmacies that specialize in dispensing highly regulated pain medication for chronic pain management.Because our focus is on dispensing medication, we typically will not keep in inventory non-prescription drugs, or health and beauty related products, such as walking canes, bandages and shampoo. We primarily derive our revenue from the sale of prescription medications.The majority of our business is derived from repeat business from our customers and we have limited “walk-in” prescriptions. Our pharmacies maintain a variety of different drug classes, known as Schedule II, Schedule III, and Schedule IV drugs, which vary in degrees of addictiveness.Schedule II drugs considered narcotics by the United States Drug Enforcement Administration (“DEA”), are the most addictive; hence, they are highly regulated by the DEA and are required to be segregated and secured in a separate cabinet.Schedule III and Schedule IV drugs are less addictive and are less regulated.Because our business model focuses on servicing pain management physicians and their chronic pain patients, we carry in inventory a larger amount of Schedule II drugs than most other pharmacies.The cost in acquiring Schedule II drugs is higher than Schedule III and IV drugs. We currently have five operating pharmacies, each of which are wholly owned through a subsidiary. The opening date and locations of our pharmacies are as follows: Location Opening Date 2431 N. Tustin Ave., Unit L, Santa Ana, California, 92705 October 13, 2003 7000 Indiana, Ave., Suite 112, Riverside, California, 92506 June 10, 2004 12071 124th Avenue NE, Kirkland, Washington, 98034 August 11, 2004 831 Northwest Council Drive, Suite 11, Gresham, Oregon, 97030 January 26, 2007 11100 Ash Street, Suite 200, Leawood, Kansas 66211 November 28, 2011 In February 2004, we entered into an agreement with TAPG, L.L.C., a Louisiana limited liability company (“TAPG”), for the purpose of operating up to five pharmacies and incorporated Assured Pharmacies Northwest, Inc. (“APN”), formerly known as Safescript Northwest, Inc., to operate these pharmacies.Under this agreement, TAPG was required to contribute financing in the amount of $335,000 for each pharmacy and we contributed certain intellectual property rights and sales and marketing services.APN operates the pharmacy in Kirkland, Washington and previously operated another pharmacy in Portland, Oregon which was closed in December 2008 and consolidated with the operations of our Gresham, Oregon pharmacy.We initially owned 75% of APN’s outstanding capital stock and TAPG owned the remaining 25%. From time to time, we advanced interest-free loans to sustain operations at the pharmacies operated by APN.In March 2006, the outstanding principal balance on these loans were converted into APN capital stock resulting in us increasing our ownership interest in APN from 75% to 94.8%, which resulted in TAPG’s ownership in APN being diluted to own the remaining 5.2% of APN’s outstanding capital stock.In June 2011, we acquired all of the outstanding capital stock of APN held by TAPG pursuant to the terms of a Stock Purchase Agreement dated as June 30, 2011.Pursuant to this agreement, we issued TAPG 300,000 restricted shares of our common stock and TAPG agreed to cancel $17,758 in principal and interest we owed to TAPG.As a result of this transaction, APN became our wholly owned subsidiary. In April 2003, we entered into an agreement with TPG, L.L.C., a Louisiana limited liability company (“TPG”), for the purpose of funding the establishment of and operating up to fifty pharmacies and incorporated Assured Pharmacies, Inc. (“API”) to operate these pharmacies.Under this agreement, TPG was required to contribute financing in the amount of $230,000 for each pharmacy and we contributed certain intellectual property rights and sales and marketing services.In exchange for the foregoing contributions, we owned 51% of API’s outstanding capital stock and TPG owned the remaining 49%.API operates the pharmacies in Santa Ana and Riverside, California.We entered into a Purchase Agreement with TPG on December 15, 2006, which was amended and supplemented on July 15, 2009, January 31, 2011 and June 25, 2012 (the “Purchase Agreement”), and acquired all of the outstanding capital stock of API held by TPG for the purchase price of $460,000 in cash and the issuance of 278 restricted shares of our - 17 - Table of Contents common stock.The cash component of the purchase price is payable in monthly installments over time.As ofJuly 3, 2012, we had paid TPG an aggregate of $322,500 which includes principal and interest and our outstanding obligations to TPG under the Purchase Agreement are to make twelve installments payment of $10,000 on the 15th of each month commencing in July 2012plus an additional payment of $213,091 payable on or before July 15, 2012, which is the amount that will be equal to the remaining balance plus all accrued and unpaid interest on the cash component of the purchase price.In order to secure our obligations under the Purchase Agreement, TPG holds a security interest in the shares of API capital stock acquired by us under the Purchase Agreement.As a result of this transaction, API also became our wholly owned subsidiary. If we are unable to meet our outstanding obligations to TPG under the Purchase Agreement, TPG could declare the us in default and may seize the shares of API capital stock acquired by us under the Purchase Agreement, which would result in API no longer being a wholly owned subsidiary and have a material adverse effect on our business, operating results and financial condition. Our pharmacy in Gresham, Oregon is operated by Assured Pharmacy Gresham, Inc, and our pharmacy in Leawood, Kansas is operated by Assured Pharmacy Kansas, Inc., each of which are wholly owned subsidiaries. Market for Our Products and Services We dispense pharmaceutical drugs exclusively to patients who require medication for chronic pain management. Our specialty pharmacies maintain an inventory of highly regulated medication that is specifically tailored to the needs of our recurring customers. This practice frequently enables our pharmacies to fill customers’ prescriptions from its existing inventory and decreases the wait time required to fill these prescriptions. We believe our focus and familiarity with dispensing highly regulated medications better positions our pharmacists to understand the needs of our customers. Principal Suppliers We do not have any written supply agreements with any of our drug suppliers and all transactions are handled on a purchase order basis.We purchased approximately 80% of our inventory of prescription drugs from one wholesale drug supplier (H.D. Smith Wholesale Drug Co.) during the fiscal year 2011.Management believes that the wholesale pharmaceutical and non-pharmaceutical distribution industry is highly competitive because of the consolidation of the pharmacy industry and the practice of certain large pharmacy chains to purchase directly from product manufacturers. Although management believes we could obtain the majority of our inventory through other distributors at competitive prices and upon competitive payment terms if our relationship with our primary wholesale drug supplier was terminated, the termination of our relationship would be likely to adversely affect our business, prospects, financial condition and results of operation. Customers and Third-Party Payors In fiscal 2011, over 92 percent of our pharmacy sales were to customers covered by health care insurance plans, which typically contract with a third-party payor such as an insurance company, a prescription benefit management company, a governmental agency, workers’ compensation, a private employer, a health maintenance organization or other managed care provider.The plan agrees to pay for all or a portion of a customer’s eligible prescription purchases sometimes at reduced reimbursement levels. Any significant loss of third-party payor business could have a material adverse effect on our business and results of operations. Strategic Plan Our plan is to develop a national footprint as a premier provider of pharmacy services to physicians and patients in the treatment of chronic pain.Our business model provides pharmacy servicesused by physicians for risk management in this increasingly regulated industry due to prescription drug abuse and diversion.Chronic pain patients typically utilize our services for the convenience, safety and specialization benefits. We have developed and refined what we believe is a unique specialty pharmacy service model for chronic pain physicians and patients that is capable of being scaled into a national chain.We currently have five operating pharmacies, each of which is wholly owned through a subsidiary, and our plan over the next two years is to develop three (3) additional pharmacies per year up to a total of twelve operating pharmacies.We intend to finance this plan through equity and debt financing arrangements, increased sales and lower operating expenses. - 18 - Table of Contents Over the prior twelve month period, we have undertaken targeted actions to reduce certain costs relating to our corporate infrastructure and pharmacy operations, while still maintaining the specialized controls required for our industry.These targeted actions include a reduction in the number of staff in our established four pharmacies and at the corporate level, a reduction in the cost of dispensing supplies due to a change in our supplier for these products and a decrease in investor relations expense due to the discontinuation of the use of an investor relations service firm.Corporate infrastructure includes executive management, centralized support services, accounting, finance, information systems, human resources, payroll and compliance to support each pharmacy's operations. Notwithstanding theses actions, our total operating expenses have increased and the costs to support our existing corporate infrastructure are significant when allocated over the operations of just five pharmacies.Management believes that our current corporate infrastructure can efficiently support our existing pharmacies and develop three additional new pharmacies per year up to total of twelve operating pharmacies.As a result, we believe that the implementation of our plan to open up to seven additional pharmacies will not require any additional corporate infrastructure.Further, we expect that the opening of each new pharmacy will have a positive impact on our consolidated operating results within nine months from opening of the new pharmacy. The success of future pharmacy locations is highly dependent on the location of that particular pharmacy.Future pharmacy locations, when established, will be selected based on criteria which include: i) the proximity to physician and medical facilities; ii) convenience of the particular location; iii) size and growth rate of the surrounding metropolitan area; iv) state and local tax rates; v) competitive business environment and vi) access to qualified personnel and the associated cost.Management believes that the success of new pharmacies will be positively impacted by its research process and diligence in selecting new locations. The foundation for our plan to increase sales at our existing five pharmacies is based on increasing our outreach program to physicians, more effectively communicating to them the risk management and service benefits that our business model provides and increasing our customer retention rate.Presently, our customer retention rates are adversely impacted by our inability to purchase inventory necessary to fill every prescription we receive.We believe that our customer retention rates can be strengthened by increasing our inventory levels and expanding our purchasing capacity with existing and new drug suppliers.Since the majority of our pharmacies’ operating expenses are fixed expenses, any increase in revenue is very likely to have a positive impact or our consolidated operating results.Management believes that our existing pharmacies can increase prescription production volume by as much as an additional 50% - 75% without incurring any significant additional operating expenses. The implementation of the foregoing plan to increase sales at our existing pharmacies and open additional pharmacies is dependent on ability to obtain additional financing and improve our liquidity position.If we are not able to secure additional financing, the implementation of our business plan will be delayed and our ability to expand and develop additional pharmacies will be impaired.We are currently seeking up to $3.0 million in additional funding through equity financing arrangements in addition to the debt restructuring described below, but there can be no assurance that such additional financing will be available to us on acceptable terms, or at all.Our efforts to secure equity financing have been inhibited by our existing capital structure.In particular, the rights and preferences of our Series A Preferred Stock and Series C Preferred Stock confer upon the holders of such preferred shares significant control over our management and affairs and over matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, and this has been an impediment to securing equity financing.Management is currently in discussions with our holders of our Series A Preferred Stock and Series C Preferred Stock to convert such preferred shares into common stock in order to improve our ability to secure financing.We believe that the conversion of these preferred shares in common stock will make us a more attractive candidate for equity financing.Based on present discussions with holders of our Series A Preferred Stock and Series C Preferred Stock, management believes that an agreement can be reached to convert these preferred shares into common stock, but no assurance can be provided that these conversions will occur on acceptable terms, or at all.Management also intends to register its class of common stock under the Securities Exchange Act of 1934, as amended, and believes that filing periodic public reports with the SEC will enhance our ability to raise capital and under acceptable terms. Our business is highly leveraged and the successful implementation of the foregoing plan necessitates that we reach an agreement with our existing debt holders to extend the maturity date of debt securities which come due in 2012.As of March 31,2012, wehad $2,818,108 in debt securities which come due in the year2012, which included $2,060,196 in principal amount of unsecured convertible debentures.During the second quarter of 2012, we have been able to extend the maturity date on some of our outstanding convertible debentures coming due in 2012.As of July 3, 2012, we have been able to reduce the amount of our outstanding convertible debentures coming due in 2012 to $1,266,246 in principal amount from $2,060,196 in principal amount coming due in 2012 as of March 31, 2012.We are attempting to extend the maturity date of all outstanding debt securities which will come due in 2012, but can provide no assurance that the holders of such securities will agree to extend the maturity date on these securities on acceptable terms.We are also discussing the possibility of these debt holders converting the securities into equity.If our debt holders choose not to convert certain of these securities into equity, we will need to repay such debt, or reach an agreement with the debt holders to extend the terms thereof.If we are forced to repay the debt, this need for funds would have a material adverse impact on our business operations, financial condition and prospects, would threaten our ability to operate as a going concernand may force usto seek bankruptcy protection. - 19 - Table of Contents Our lack of liquidity has resulted in us being significantly reliant on our drug suppliers for financing which has compromised our ability to negotiate more pricing favorable terms.To the extent that we are successful in securing additional financing, we intend to allocate a portion of any proceeds we receive toward paying down our outstanding balance due with our primary drug supplier.Management anticipates that reducing our dependence on our primary drug supplier for financing will enable us to secure more favorable pricing terms and minimize the resulting financing and interest fees we incur.Management believes that drug pricing improvements of 100 to 200 basis points are possible in addition to the elimination of financing and interest fees from our primary drug supplier if we are successful in reducing or, to the extent possible, eliminating our purchase of drugs using supplier financing. We currently have approximately $1.4 million in gross receivables due from various workers’ compensation carriers in the State of California. These receivables are primarily related to worker’s compensation claims from insurance carriers for prescription medications dispensed to injured workers in the State of California.The delay in payment typically arises due to monetary disputes between the claimant and the employer and/or the employer’s insurance carrier. The settlement period for such dispute cases can range from one year to ten years.We recently engaged a collection firm that specializes in the collection of these type of receivables to aggressively collect the past due receivables. Management estimates the net realizable value of the otherreceivables to be approximately $300,000.On April 1, 2010, we discontinued dispensing medication to California worker’s compensation customers whose claims could not be authorized and billed electronically.This change was due to lower profit margins and cash flow constraints that are associated with the manual authorization and billing process.We expect that any recovery of these outstanding receivables will improve our overall operating cash flow. Management believes that the foregoing plan and outlined steps to improve our liquidity position will have a positive impact on our efforts to generate earnings and positive cash flow, but the implementation of such plan is dependent on our ability to secure additional financing and restructure our outstanding debt. Competition We face competition with local, regional and national companies, including other drugstore chains, independently owned drugstores and mail order pharmacies.Competition in this industry is intense primarily because national pharmacies including Walgreens and CVS Pharmacy have expanded significantly and prescription drugs are now offered at a variety of retail establishments when traditionally prescription drugs were only provided at local pharmacies. Supermarkets and discount stores now maintain retail pharmacies onsite as a part of a business plan to provide consumers with all of their retail needs at one location. Many of these retail pharmacies rely substantially on the sale of non-prescription drugs or health and beauty related products to generate revenue.The business model of retail pharmacies is generally not focused or dedicated to physicians practicing in pain management. These retail pharmacies traditionally keep in inventory non-prescription drugs, or health and beauty related products such as walking canes, bandages and shampoo. Consumers are able to have their prescriptions filled at these retail pharmacies, but typical retail pharmacies either do not keep in inventory or keep limited amounts of Class II drugs in inventory. As a result, the time it takes for traditional retail pharmacies to fill a prescription for Class II drug is extended. Because of our pain management focus, we maintain an appropriate inventory level of Class II drugs to meet the needs of the patients of physicians that send prescriptions to our pharmacies. We view our ability to fill a prescription for Class II drugs without any period of delay as one our competitive strengths.We do not intend to sell over-the-counter medication or fill prescriptions unrelated to chronic pain management or other similar recurring conditions at our pharmacies. We will fill prescriptions that address any side effects experienced by individuals who have health conditions that require them to be treated for chronic pain. Research and Development We did not incur any research and development expenditures in either the fiscal year ended December 31, 2011 or the fiscal year ended December 31, 2010. Existing and Probable Governmental Regulation Pharmacy operations are subject to significant governmental regulation on the federal and state level. Compliance with governmental regulation is essential to continued operations. We believe that we are in compliance with each of the laws, rules, and regulations set forth below and have not experienced any incidence of noncompliance. - 20 - Table of Contents Licensure Laws Each state’s board of pharmacy enforces laws and regulations governing pharmacists and pharmacies. Each of our pharmacies applied and received a license. In addition, each pharmacy must employ a licensed pharmacist to serve as the Pharmacist in Charge (“PIC”). The PIC oversees personnel and reports on the operations at a specific pharmacy. State law regulates the number of employees and clerks that can work under the supervision of one PIC.Licensure requires strict compliance with state pharmacy standards. Although we believe our pharmacies are compliant, changes in pharmacy laws and differing interpretations regarding such laws could impact our level of compliance. A pharmacy’s failure to comply with applicable law and regulation could result in licensure revocation as well as the imposition of fines and penalties. Drug Enforcement Laws The United States Department of Justice enforces the Drug Enforcement Act through the DEA. The DEA strictly enforces regulations governing controlled substances. In addition to regulation by the DEA, we are subject to significant state regulation regarding controlled substances. Because our pharmacies’ operations focus on highly regulated pain medications, failure to adhere to DEA and state controlled substance requirements could jeopardize our ability to operate. While we believe we are in compliance with current DEA requirements, such requirements and interpretation of these requirements do change over time. Federal Health Programs As we grow, we believe that a significant amount of our revenues will be derived from governmental programs such as Medicaid. With the passage of the Medicare Modernization and Prescription Drug Act of 2003, we also believe that Medicare will become a significant source of funding. The Federal Health Care Programs Anti-Kickback Act Federal law prohibits the solicitation or receipt of remuneration in return for referrals and the offer or payment of remuneration to induce the referral of patients or the purchasing, leasing, ordering or arranging for any good, facility, service or item for which payment may be made under a “federal health care program” (defined as “any plan or program that provides health benefits, whether directly, through insurance, or otherwise, which is funded directly, in whole or in part, by the United States Government other than the Federal Employees Health Benefit Program”). Because our business and operations involve providing health care services, we are subject to the Federal Health Care Programs Anti-Kickback Act (the “Act “). The Anti-Kickback Statute, codified in 42 U.S.C. § 1320a-7b(b), prohibits individuals and entities from knowingly and willfully soliciting, receiving, offering or paying any remuneration to other individuals and entities (directly or indirectly, overtly or covertly, in cash or in kind): ● In return for referring an individual to a person for the furnishing or arranging of any item or service for which payment maybe made under a federal or state healthcare program; or ● In return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing or ordering any good, facility, service or item from which payment may be made under a federal or state health care program. There are both criminal and civil penalties for violating the Act. Criminal sanctions include a fine not to exceed $25,000 or imprisonment up to five years or both, for each offense. In addition, monetary penalties for each offense may be increased to up to $250,000 for individuals and up to $500,000 for organizations. Civil penalties include fines of up to $50,000 for each violation, monetary damages up to three times the amount paid for referrals and/or exclusion from the Medicare program. Courts have broadly construed the Anti-Kickback Statute to include virtually anything of value given to an individual or entity if one purpose of the remuneration is to influence the recipient’s reason or judgment relating to referrals. The Department of Health and Human Service’s Office of Inspector General (“OIG”) promulgated safe harbor regulations specifying payment practices that will not be considered to violate the statute. If a payment practice falls within one of the safe harbors, it will be immune from criminal prosecution and civil exclusion under the Act even if it fails to fall within another potentially applicable safe harbor. Significantly, failure to fall within any safe harbor does not necessarily mean that the payment arrangement violates the statute. Failure to comply with a safe harbor can mean one of three things: (1) the arrangement does not fall within the broad scope of the anti-fraud and abuse rules so there is no risk of prosecution; (2) the arrangement is a clear statutory violation and is subject to prosecution; or (3) the arrangement may violate the anti-fraud and abuse rules in a less serious manner, in which case there is no way to predict the degree of risk. - 21 - Table of Contents Because our pharmacies maintain relationships with referring physicians, our operations are subject to scrutiny under the Act. If our operations fail to comply with the Act, we could be criminally sanctioned. In addition, the right of any of our pharmacies to participate in governmental health plans could be terminated.We have a compliance program to ensure that we are in compliance with the Act. Ethics in Patient Referrals Act The Ethics in Patient Referrals Act, 42 U.S.C. §1395nn, commonly referred to as Stark II (“Stark II”), prohibits physicians from referring or ordering certain Medicare or Medicaid reimbursable “designated health services” from any entity with which the physician or any immediate family member of the physician has a financial relationship. A financial relationship is generally defined as a compensation or ownership/investment interest. The purpose of the prohibition is to assure that physicians base their treatment decisions upon the needs of the patients and not upon any financial benefit that would inure to the physician as a result of the referral. Prescription medications are classified as “designated health services” under Stark II. Physicians owning stock in our company are not allowed to refer any Medicare or Medicaid patient to any of our pharmacies until and unless our company’s capitalization exceeds $75,000,000. A referral made in violation of Stark II results in non-payment to the pharmacy and could result in the imposition of fines and penalties as well as termination of our participation in Medicare and Medicaid. State Fraud and Abuse Laws Certain of the states in which we operate have adopted their own laws similar to the Act and Stark II. However, in some instances, state laws apply to all health care services, regardless of whether such services are payable by a government health plan. For example, in California, physicians and other practitioners are not permitted to own more than 10% of any entity that owns a pharmacy. HIPAA We are impacted by the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), which mandates, among other things, the adoption of standards to enhance the efficiency and simplify the administration of the healthcare system. HIPAA requires the Department of Health and Human Services to adopt standards for electronic transactions and code sets for basic healthcare transactions such as payment and remittance advice (“transaction standards”); privacy of individually identifiable healthcare information (“privacy standards”); security and electronic signatures (“security standards”), as well as unique identifiers for providers, employers, health plans and individuals; and enforcement. We are required to comply with these standards and are subject to significant civil and criminal penalties for failure to do so. Management believes that we are in material compliance with these standards. However, HIPAA’s privacy and transaction standards only recently became effective, and the security standards are mandatory as of April 21, 2005. Considering HIPAA’s complexity, there can be no assurance that future changes will not occur. Changes in standards as well as changes in the interpretation of those standards could require us to incur significant costs to ensure compliance. Management anticipates that federal and state governments will continue to review and assess alternate healthcare delivery systems, payment methodologies and operational requirements for pharmacies. Given the continuous debate regarding the cost of healthcare services, management cannot predict with any degree of certainty what additional healthcare initiatives, if any, will be implemented or the effect that any future legislation or regulation may have on us. - 22 - Table of Contents OBRA 1990 Our business is subject to various other federal and state regulations. For example, pursuant to the Omnibus Budget Reconciliation Act of 1990 (“OBRA”) and comparable state regulations, our pharmacists are required to offer counseling, without additional charge, to our customers about medication, dosage, delivery systems, common side effects and other information deemed significant by the pharmacists and may have a duty to warn customers regarding any potential adverse effects of a prescription drug if the warning could reduce or negate such effect. 2010 Health Care Legislation On March 23, 2010, President Obama signed into law the Patient Protection and Affordable Care Act and on March 30, 2010, President Obama signed into law the reconciliation law known as Health Care and Education Affordability Reconciliation Act, combined both Acts will hereinafter be referred to as “2010 Health Care Legislation”. Three key provisions of the 2010 Health Care Legislation that are relevant to us are: (i) the gradual modification to the calculation of the Federal Upper Limit (“FUL”) for drug prices and the definition of Average Manufacturer’s Price (“AMP”), (ii) the closure, over time, of the Part D coverage gap, which is otherwise known as the “Donut Hole” and (iii) short cycle dispensing requirements. The constitutionality of the 2010 Health Care Legislation has been challenged in several Federal courts, which have split on the constitutionality of the 2010 Health Care Legislation. These decisions have been appealed to the United States Supreme Court and a decision in pending. Pending a final decision on the constitutionality of the legislation and the promulgation of regulations thereunder, we are unable to fully evaluate the impact of the 2010 Health Care Legislation. FUL and AMP Changes The 2010 Health Care Legislation amended the Deficit Reduction Act of 2005 (the “DRA”) to change the definition of the FUL by requiring the calculation of the FUL as no less than 175% of the weighted average, based on utilization, of the most recently reported monthly AMP for pharmaceutically and therapeutically equivalent multi-source drugs available through retail community pharmacies nationally. In addition, the definition of AMP changed to reflect net sales only to drug wholesalers that distribute to retail community pharmacies and to retail community pharmacies that directly purchase from drug manufacturers. Further, the 2010 Health Care Legislation continues the current statutory exclusion of prompt pay discounts offered to wholesalers and adds three other exclusions to the AMP definition: i) bona fide services fees; ii) reimbursement for unsalable returned goods (recalled, expired, damaged, etc.); and iii) payments from and rebates/discounts to certain entities not conducting business as a wholesaler or retail community pharmacy. In addition to reporting monthly, the manufacturers will be required to report the total number of units used to calculate each monthly AMP. The Center for Medicare & Medicaid (“CMS”) will use this information when it establishes the FUL pursuant to the 2010 Health Care Legislation. Manufacturers made their first reports of AMP to CMS in October 2010. CMS is reviewing the information reported by the manufacturers and has yet to revise the FUL based on its analysis of AMP. On February 2, 2012, CMS issued a proposed regulation further clarifying the AMP and FUL changes described above and indicated that the final rule will be issued sometime in 2013. Until CMS provides additional guidance, we are unable to fully evaluate the impact of the changes in FUL and AMP to our business. Part D Coverage Gap Starting on January 1, 2011, the Medicare Coverage Gap Discount Program (the “Program”) requires drug manufacturers to provide a 50% discount on the negotiated ingredient cost to certain Part D beneficiaries for certain drugs and biologics purchased during the coverage gap (this is exclusive of the pharmacy dispensing fee). In addition, the 2010 Health Care Legislation includes a requirement that closes or eliminates the coverage gap entirely by fiscal year 2020. The coverage gap will be eliminated by gradually reducing the coinsurance percentage for both drugs covered and not covered by the Program for each applicable beneficiary. At this time, we are unable to fully evaluate the impact of the changes to the coverage gap to our business. Reimbursement Medicare is a federal program that provides certain hospital and medical insurance benefits to persons age 65 and over and to certain disabled persons. Medicaid is a medical assistance program administered by each state that provides healthcare benefits to certain indigent patients. Within the Medicare and Medicaid statutory framework, there are substantial areas subject to administrative rulings, interpretations, and discretion that may affect payments made under Medicare and Medicaid. - 23 - Table of Contents We receive payment for our services from commercial Medicare Part D Plans, third party payors government reimbursement programs such as Medicare and Medicaid, and other non-government sources such as commercial insurance companies, health maintenance organizations, preferred provider organizations, and contracted providers. Other Laws In recent years, an increasing number of legislative proposals have been introduced or proposed in Congress and in some state legislatures that would affect major changes in the healthcare system, either nationally or at the state level. The legislative initiatives include prescription drug benefit proposals for Medicare participants. Although we believe we are well positioned to respond to these developments, we cannot predict the outcome or effect of legislation resulting from these reform efforts. Compliance with Environmental Laws We did not incur any costs in connection with the compliance with any federal, state, or local environmental laws. Employees We currently have 39 full timeand 38 part time employees. Our employees are not represented by labor unions or collective bargaining agreements. Properties We are currently leasing our executive offices and pharmacy locations. Our executive offices are located at 2595 Dallas Parkway, Suite 206, Frisco, TX 75034 and consist of approximately 1,500square feet.Monthly rent under the lease for our executive offices is approximately $2,700. Each of our retail pharmacies are approximately 1,500 square feet and are leased from various property management companies for approximately five years.Monthly rent under each of the lease for our pharmacies ranges from $1,200 to $3,200. Future store locations, when established, will be selected based on the following criteria: i) the proximity to physician and medical facilities; ii) convenience of the particular location; iii) size and growth rate of the surrounding metropolitan area; iv) state and local tax rates; v) competitive business environment and vi) access to qualified personnel and the associated cost. Legal Proceedings From time to time, we may be involved in various claims, lawsuits, and disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the normal operations of the business.Providing pharmacy services entails an inherent risk of medical and professional malpractice liability. We may be named as a defendant in such lawsuits and thus become subject to the attendant risk of substantial damage awards. We believe that we have adequate professional and medical malpractice liability insurance coverage. There can be no assurance, however, that we will not be sued, that any such lawsuit will not exceed our insurance coverage, or that we will be able to maintain such coverage at acceptable costs and on favorable terms. On March 18, 2011, a lawsuit was filed by Tim Chandler, Jodi Marshall, Christie Garner, the Estate of Thomas Pike, Jr., and Angie Hernandez in the Circuit Court of the State of Oregon for Multnomah County against Payette Clinics, P.C., Scott Pecora, Kelly Bell, Penny Steers and our wholly-owned subsidiaries, Assured Pharmacies Northwest, Inc. and Assured Pharmacy Gresham, Inc. The lawsuit arises from allegations that nurse practitioners at Payette Clinics, P.C. prescribed the five plaintiffs controlled substances in amounts that were excessive under the appropriate medical standard of care.Only one of the plaintiffs, Tim Chandler, brought claims against our subsidiaries.Mr. Chandler’s claims against our subsidiaries were for negligence on the basis of allegations that our subsidiaries knew or had reason to know that the prescriptions fell below the standard of care applicable to the prescription of such controlled substances but nonetheless filled the prescriptions.The plaintiffs, as a whole, submitted a prayer for $7,500,000 in damages.Mr. Chandler only seeks “an amount to be proven at trial” for noneconomic damages and unnecessary expenses.Management believes that the allegations against our subsidiaries are without merit and plans to vigorously defend this claim.We have $2,000,000 in insurance coverage for claims relating to pharmacy negligence.This lawsuit has been stayed as aresult of a co-defendant in this lawsuit (Payette Clinics, P.C.) having filed for bankruptcy.Although the bankruptcy has been discharged and the automatic stay lifted, the state court stay on this case has not yet been lifted. - 24 - Table of Contents MARKET PRICEFORCOMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is currently quoted on the OTC Markets. The OTC Market is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current “bids” and “asks”, as well as volume information. Our shares are quoted on the OTC Markets under the symbol “APHY.” The following table sets forth the range of high and low closing bid quotations for our common stock for each of the periods indicated as reported by the OTC Markets. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions.As of the close of business on April 15, 2011, we effectuated a 1-for-180 reverse stock split.All prices in the following table reflect post-reverse split prices. Fiscal Year Ended December 31, 2012 High Bid Low Bid Fiscal Quarter Ended: March 31, 2012 June 30, 2012 Fiscal Year Ended December 31, 2011 High Bid Low Bid Fiscal Quarter Ended: March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 Fiscal Year Ended December 31, 2010 High Bid Low Bid Fiscal Quarter Ended: March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 On July 2, 2012, the last practicable date before the date of this prospectus, the closing price for our common stock on the OTC Markets was $0.575 per share. Holders of Common Stock As ofJuly 2, 2012, there were approximately 146 record holders of our common stock.This number does not include stockholders whose shares are held in securities position listings. - 25 - Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans The following table, which has been adjusted to reflect a 1-for-180 reverse stock split that was effective on April 15, 2011, provides information about our compensation plans under which shares of common stock may be issued upon the exercise of options and warrants as of December 31, 2011: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by stockholders - - - Equity compensation plans not approved stockholders - Total - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our Financial Statements and notes thereto appearing elsewhere in this prospectus. This discussion contains forward-looking statements and involves numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section of this prospectus. Actual results may differ materially from those contained in any forward-looking statements. See also “Cautionary Notice Regarding Forward-Looking Statements” found elsewhere in this prospectus. Overview We are engaged in the business of establishing and operating pharmacies that specialize in dispensing highly regulated pain medication for chronic pain management.Because our focus is on dispensing medication, we typically do not keep in inventory non-prescription drugs, or health and beauty related products, such as walking canes, bandages and shampoo. We primarily derive our revenue from the sale of prescription medications.The majority of our business is derived from repeat business from our customers and we have limited “walk-in” prescriptions. We currently have five operating pharmacies, each of which are wholly owned through subsidiaries. The opening date and locations of our pharmacies are as follows: Location Opening Date 2431 N. Tustin Ave., Unit L, Santa Ana, California, 92705 October 13, 2003 7000 Indiana, Ave., Suite 112, Riverside, California, 92506 June 10, 2004 12071 124th Avenue NE, Kirkland, Washington, 98034 August 11, 2004 831 Northwest Council Drive, Suite 11, Gresham, Oregon, 97030 January 26, 2007 11100 Ash Street, Suite 200, Leawood, Kansas 66211 November 28, 2011 - 26 - Table of Contents The table set forth below summarizes the number of prescriptions dispensed by our operating pharmacies during the periods indicated. Year ended Year ended Three months ended Three months ended December 31, 2011 December 31, 2010 March 31, 2012 March 31, 2011 Total Number of Prescriptions1 117,410 111,110 29,952 30,077 Total Number of Patients Serviced2 39,695 35,489 10,835 10,094 1 “Total Number of Prescriptions” equals the total number of prescriptions dispensed by our operating pharmacies and delivered to or picked up by the customer. 2 “Total Number of Patients Serviced” equals the total number of patients serviced measured on a monthly basis. Results of Operations The following table sets forth certain statements of income data expressed as a percentage of revenues for the periods indicated: Fiscal year ended December 31, Three months ended March 31, 2011 2011 2012 2011 (unaudited) Sales 100.0 % 100.0 % 100.0 % 100.0 % Cost of sales 80.4 80.9 79.7 80.4 Gross profit 19.6 19.1 20.3 19.6 Operating expenses Salaries and related expenses 17.3 17.3 19.8 14.9 Selling, general and administrative 19.1 14.1 15.9 7.8 Total operating expenses 36.4 31.5 35.7 22.7 Loss from continuing operations before non-controlling interest -16.8 -12.3 -15.4 -3.1 Other expenses Interest expense, net 5.6 2.3 10.3 3.4 Loss on investments - 0.7 - - Loss on extinguishment of debt 0.1 3.1 - - Gain on change in fair value of warrant liability -2.7 - -1.1 - Total other expenses and income 3.0 6.1 9.2 2.7 Net loss from continuing operations before non-controlling interest -19.8 -18.4 -24.6 -5.8 Net income attributable to noncontrolling interest -0.1 -0.1 - -0.2 Loss from continuing operations -19.9 -18.5 -24.6 -5.9 Discontinued operations Loss from operations of discontinued pharmacy, net of tax benefit - Net loss attributable to Assured Pharmacy, Inc. -19.9 -18.5 -24.6 -5.9 Three months ending March 31, 2012 compared to the three months ending March 31, 2011 Revenues Our total revenue reported for the three months ended March 31, 2012 was $3,647,410, a 17.4% decrease from $4,418,313 for the three months ended March 31, 2011. Our revenue for the three months ended March 31, 2012 and 2011 was generated primarily from the sale of prescription drugs through our pharmacy operations and to a much lesser extent fees from management services provided. Our total revenue from pharmacy operations for the three months ended March 31, 2012 was $3,628,958, a 16.7% decrease from $4,357,284 for the three months ended March 31, 2011. Our management attributes the decrease in our pharmacy revenue from the prior fiscal three months primarily to a decrease in revenue of $950,015 or 21.8% for our four pharmacies that have been open in excess of one year, which was partially offset by revenue of $221,689 from our Kansas City pharmacy. - 27 - Table of Contents Our total pharmacy revenue for pharmacies that have been open in excess of one year for the three months ended March 31, 2012 was $3,407,269, a 21.8% decrease from $4,357,284 for the three months ended March 31, 2011.Revenue per prescription dispensed for pharmacies that been open in excess of one year was approximately $122 per prescription for the three months ended March 31, 2012, a 15.9% decrease from approximately $145 per prescription for the three months ended March 31, 2011.The decrease in revenue per prescription dispensed is primarily attributable to a shift in prescription mix from higher priced brand medications to lower priced generic medications and a decrease in sales of higher priced fentanyl citrate (generic equivalent of Actiq®) prescription pain medications,. Management attributes the shift to lower priced generic medications to changes in our overall prescriber mix, a decrease in the prescribing of Oxycontin® brand pain medications following the reformulation of the product in late 2010, changes in prescription insurance coverage and the addition of several generic equivalents of brand pain medications that became available on the market subsequent to March 31, 2011.In addition, we experienced drug supply shortages during the three months ended March 31, 2012 of Opana® brand pain medications and its’ generic substitutes due to the recent product reformulation, which negatively impacted our prescription volumes, revenue and revenue per script. Revenues from the sale of fentanyl citrate generic medications in pharmacies have been open in excess of one year decreased $287,327 or 73.5% when compared to the same previous year period.Management attributes the decrease to changes in our patient and prescriber mix and the recent implementation of the Actiq® and Fentora® Risk Evaluation and Mitigation Strategy (“REMS”) Program.The REMS program is designed to provide checks and balances within the distribution channels to provide safeguards to help assure dispensing to patients appropriate for the medications.The program requires that prescribers and pharmacies enroll in the program in order to prescribe and dispense these medications.As of March 31, 2012, our five operating pharmacies have completed enrollment in the REMS program. The number of prescriptions dispensed by our pharmacies that have been open in excess of one year was 27,864 for the three months ended March 31, 2012, as compared to 30,077 for the three months ended March 31, 2011.Management attributes the decrease in prescription volumes to drug supply shortages and inventory purchasing constraints due to our working capital limitations. Our total revenue from management services for the three months ended March 31, 2012 was $18,457, a 69.8% decrease from $61,028 for the three months ended March 31, 2011. The decrease in management service revenue is primarily attributable to the expiration of the Generex service contract in February 2012 (see Revenue Recognition policy in Critical Accounting Policies and Estimates for further details). Cost of Sales The total cost of sales for the three months ended March 31, 2012 was $2,908,421, an 18.1% decrease from $3,552,604 for the three months ended March 31, 2011. The cost of sales consists primarily of the direct cost of prescription drugs. The decrease in cost of sales is primarily attributable to decreased sales in the reporting period. Gross Profit Our total gross profit for the three months ended March 31, 2012 decreased to $738,989, as compared to gross profit of $865,709 for the three months ended March 31, 2011.Despite the decrease in total gross profit, our gross profit margin for the three months ended March 31, 2012 increased to 20.3%, as compared to 19.6% gross profit margin for the three months ended March 31, 2011.Our gross profit from pharmacy revenues for the three months ended March 31, 2012 decreased to $720,532 from gross profit of $804,681 from pharmacy revenues for the three months ended March 31, 2011.Despite the decrease in total gross profit from pharmacy revenues, our gross profit margin from pharmacy sales forthe three months ended March 31, 2012 increased to 19.9%, as compared to 18.5% gross profit margin from pharmacy sales for the three months ended March 31, 2011.The increase in the gross profit percentage for the three months ended March 31, 2012, when compared to three months ended March 31, 2011, is primarily attributable to an increase in sales of generic drugs as a percentage of total prescription revenue which have lower costs and higher gross profit margins. Operating Expenses Operating expenses for the three months ended March 31, 2012 was $1,301,099, a 29.7% increase from $1,002,839 for the three months ended March 31, 2011. Our operating expenses for the three months ended March 31, 2012 consisted of salaries and related expenses of $722,050 and selling, general and administrative expenses of $579,049. Our operating expenses for the three months ended March 31, 2011 consisted of salaries and related expenses of $657,265 and selling, general and administrative expenses of $345,574. Salaries and related expenses increased $64,785 in the three months ended March 31, 2012, as compared to the three months ended March 31, 2011, primarily due to the addition of our Kansas City pharmacy in November 2012, which was partially offset by expense reductions due to staff reductions in our existing pharmacies and at the corporate level. - 28 - Table of Contents Selling, general and administrative expenses increased $233,475 in the three months ended March 31, 2012 when compared to the previous fiscal three months.The significant components of selling, general and administrative expenses are as follows: Three Months Ended March 31, 2012 2011 Stock-based compensation expenses 91,511 18,647 Delivery expenses 79,696 68,734 Professional fees 64,874 55,365 Facility related expenses 73,916 51,580 Vendor late fee expenses 50,267 4,481 Selling expenses 24,801 20,935 Investor relations expenses 10,089 - Other general and administrative expenses 183,895 125,832 Total $ 579,049 $ 345,574 The increase in selling, general and administrative expenses is primarily due to an increase in stock based compensation, vendor late fees expenses and other, general and administrative expenses and to a lesser extent an increase in delivery expenses, professional fees, facility related expenses, investor relations expense and selling expenses.The increase in stock-based compensation expense, professional fees, investor relations expenses and other general and administrative fees are primarily related to securing additional financing and expenses associated with the filing of our registration statement.The increase in delivery expenses are primarily due to an increase in the number of patients serviced by our operating pharmacies.Our pharmacies provided services to a total of 10,835 patients in the three months ending March 31, 2012, a 7.3% increase when compared to the 10,094 patients serviced in the previous fiscal three months.The increases in facility related expenses and selling expenses primarily relate to our Kansas City pharmacy which opened in November 2011. Other Income and Expense Total other expenses and income for the three months ended March 31, 2012 was $334,917, a $216,241 increase from $118,676 for the three months ended March 31, 2011.The significant components of other income and expenses. Three Months Ended March 31, 2012 2011 Interest expense, net 376,011 148,060 Gain on change in fair value of warrants (41,094 ) (29,384 ) Total $ 334,917 $ 118,676 The increase was primarily attributable to an increase of $227,951 in interest expense, which was partially offset by a decrease of $11,710 increase in the gain on change in fair value of warrant liability. Interest expense for the three months ended March 31, 2012 was $376,011, as compared to $148,060 for the three months ended March 31, 2011. - 29 - Table of Contents The increase in interest expense is primarily due to an increase in the average debt outstanding for the three months ended March 31, 2012, as compared to the three months ended March 31, 2011.We issued convertible debentures in different tranches between December 2010 and January 2012 to fund our operations and open our new pharmacy in Kansas City.Our total outstanding debt increased to $2,967,594 as of March 31, 2012, as compared to $1,672,740 at March 31, 2011. The table below summarizes the components of interest expense for the three months ended March 31, 2012 and 2011: Three Months Ended March 31, 2012 2011 Interest expense at stated rate (6.25% - 18.00%) $ 141,650 $ 86,829 Amortization of deferred financing costs 41,855 12,244 Amortization of debt discount 192,506 48,987 Interest expense, net $ 376,011 $ 148,060 The gain on change in fair value of warrant liability represents the change in fair value calculated on warrants issued in connection with private issuances of securities in different tranches between December 2010 and January 2012 which grant the warrant holders certain anti-dilution protection which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share. Net income attributable to non-controlling interest Net income attributable to non-controlling interest for the three months ended March 31, 2012 was $0 compared to income of $6,979 for the three months ended March 31, 2011. Income and losses are allocated to non-controlling interest holders based on their percentage during the corresponding three month period.On June 30, 2011, we entered into a Stock Purchase Agreement with TAPG to issue 300,000 restricted shares of our common stock in exchange for all of TAPG’s rights, title and interest in APN and the cancellation of the $17,758 in principal and interest due to TAPG.As a result of this acquisition, we increased our ownership interest in APN to 100% making it a wholly-owned subsidiary. Net Loss Our net loss for the three months ended March 31, 2012 was $897,027, as compared to a net loss of $262,785 for the three months ended March 31, 2011. The increase in our net loss was primarily attributable to a decrease in gross profits, an increase in operating expenses and an increase in other expenses and income. Our net loss per common share for the three months ended March 31, 2012 was $0.23, as compared to a net loss per common share of $0.12 for the three months ended March 31, 2011.The increase to our net loss per common share was primarily attributable to a $634,242 increase in our net loss applicable to common stock and an increase in the weighted average number of common shares outstanding to 3,829,017 for the three months ended March 31, 2012, from 2,284,446 for the three months ended March 31, 2011. Year ending December 31, 2011 compared to the year ending December 31, 2010 Revenues Our total revenue reported for the year ended December 31, 2011 was $16,444,573, a 1.0% increase from $16,276,752 for the year ended December 31, 2010. Our revenue for the year ended December 31, 2011 and 2010 was generated primarily from the sale of prescription drugs through our pharmacy operations and to a much lesser extent fees from management services provided. Our total revenue from pharmacy operations for the year ended December 31, 2011 was $16,354,578, a 2.1% increase from $16,026,752 for the year ended December 31, 2010.Our total revenue from management services for the year ended December 31, 2011 was $89,995, a 64.0% decrease from $250,000 for the year ended December 31, 2010. We generated more revenue in the year ended December 31, 2011 than in any other annual period since our inception. Our management attributes the increase in our pharmacy revenue from the prior fiscal year to our successful direct sales efforts. Our management anticipates that our revenues generated will continue to increase based upon the continued efforts of our sales personnel and the establishment of our fifth pharmacy in the Leawood, Kansas.The decrease in management service revenue is primarily due to the expiration of the Generex service contract in February 2011 (see Revenue Recognition policy in Critical Accounting Policies and Estimates for further details). - 30 - Table of Contents Cost of Sales The total cost of sales for the year ended December 31, 2011 was $13,220,684, a 0.5% increase from $13,161,064 for the year ended December 31, 2010. The cost of sales consists primarily of direct cost of prescription drugs. The increase in cost of sales is primarily attributable to increased sales in the reporting period. Gross Profit Our total gross profit increased to $3,223,889, or approximately 19.6% of sales, for the year ended December 31, 2011. This is an increase from a gross profit of $3,115,688, or approximately 19.1% of sales for the year ended December 31, 2010.Our gross profit from pharmacy revenues increased to $3,133,894, or approximately 19.2% of pharmacy revenues, for the year ended December 31, 2011.This is an increase from a gross profit of $2,865,688, or approximately 17.9% of pharmacy revenues, for the year ended December 31, 2010. The increase in the gross profit percentage for the year ended December 31, 2011, when compared to the prior fiscal year, is primarily attributable to an increase in sales of generic drugs as a percentage of total prescription revenue which have lower costs and higher gross margins. Operating Expenses Operating expenses for the year ended December 31, 2011 was $5,990,868, a 17.0% increase from $5,121,817 for the year ended December 31, 2010. Our operating expenses for the year ended December 31, 2011 consisted of salaries and related expenses of $2,850,034 and selling, general and administrative expenses of $3,140,834. Our operating expenses for the year ended December 31, 2010 consisted of salaries and related expenses of $2,822,413 and selling, general and administrative expenses of $2,299,404. Salaries and related expenses increased in the year ended December 31, 2011, when compared to the previous fiscal year, primarily due to the addition of our Kansas City pharmacy in November 2011. Selling, general and administrative expenses increased $841,430 in the year ended December 31, 2011 when compared to the previous fiscal year.The significant components of selling, general and administrative expenses are as follows: Year Ended December 31, Stock-based compensation expenses Provision for other receivables doubtful accounts Selling expenses Professional fees Facility related expenses Investor relations expense Other general and administrative expenses Total $ $ The increase in selling, general and administrative expenses are primarily due to an increase in the provision for doubtful accounts on other receivables and an increase in stock based compensation which were partially offset by expense reductions due to improved efficiencies. During the year ended December 31, 2011, management performed a comprehensive assessment of the allowance for doubtful accounts for other receivables estimation methodologies in light of its expectations around the ultimate collection of its other receivables balance.Management performed a detailed case analysis, taking into consideration recent collection history, status of each case and the overall decrease in case activity over the last two years.In connection with that comprehensive assessment of the allowance for doubtful accounts, management recorded a $659,616 bad debt provision to reduce the other receivables balance to the expected net realizable value. The increase in stock based compensation for the year ended December 31, 2011, as compared to the prior fiscal year, was primarily due to an increase in the number of restricted shares granted to consultants for services. - 31 - Table of Contents Other Income and Expense Total other expenses and income for the year ended December 31, 2011 was $491,982, a $502,900 decrease from $994,882 for the year ended December 31, 2010.The significant components of other income and expenses are as follows: Year Ended December 31, Interest expense, net Loss on investments - Loss on extinguishment of debt Gain on change in fair value of warrants ) - Total $ $ The decrease was primarily attributable to a loss on extinguishment of debt of $512,500 recorded in the fiscal year 2010 compared to a loss in extinguishment of debt of $16,923 in the fiscal year 2010, a gain on change in fair value of warrant liability of $443,274 in the fiscal year 2011 and a loss on investments of $107,110 in the fiscal year 2010.The decrease in other income and expense was partially offset by an increase of $543,061 in interest expense. Interest expense for the year ended December 31, 2011 was $918,333 compared to $375,272 for the year ended December 31, 2010. The loss on extinguishment of debt of $512,500 in the year ended December 31, 2010 relates to the issuance of 813 shares of the our Series C Preferred at a price of $1,000 per share to an existing vendor in exchange for extinguishment of $300,000 in vendor’s secured payable and additional consideration in the form of a modification in vendor terms that are favorable to us and additional debt financing at terms that are significantly below market. The gain on change in fair value of warrant liability represents the change in fair value calculated on warrants issued in connection with private placements in December 2010 and in 2011 which grant the warrant holder certain anti-dilution protection and provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share. The loss on investments of $107,110 relates to the sale of 483,871 shares of Generex Biotechnology Corporation (“Generex” or “GNBT”) during the year 2010 at stock prices ranging from $0.34 - $0.47. We entered into a Pharmacy Service Agreement (the “Pharmacy Agreement”) dated March 1, 2010, with Generex to provide pharmacy and marketing services for Generex’s proprietary buccal insulin spray product Oral-lyn™ in return for $300,000.Following the closing of the Pharmacy Agreement, we received 483,871 shares of GNBT restricted common stock at an effective price of $0.62 in exchange for the $300,000 due from Generex. The increase in interest expense is primarily due to an increase in the average debt outstanding for the year ended December 31, 2011 compared to the year ended December 31, 2010.We issued convertible debentures in late 2010 through 2011 to fund our operations and open our new pharmacy in Leawood, Kansas.Our total outstanding debt increased to $2,725,447 as of December 31, 2011 as compared to $1,649,246 at December 31, 2010. Interest expense also increased due to the full year amortization of debt discounts on existing debt as well as the additional amortization related to new indebtedness.The table below summarizes the components of interest expense for the years ended December 31, 2011 and 2010: Interest expense at stated rate (6.25% - 18.00%) $ $ Amortization of deferred financing costs Amortization of debt discount Interest expense, net $ $ Discontinued Operations Loss from operations of discontinued pharmacy for the year ended December 31, 2011 was $0, compared to a loss of $4,928 for the year ended December 31, 2010.The loss from discontinued operations related to our Las Vegas pharmacy operation which was closed on December 1, 2008.We do not expect future losses related to the closed Las Vegas pharmacy operation. - 32 - Table of Contents Net income attributable to non-controlling interest Net income attributable to non-controlling interest for the year ended December 31, 2011 was $12,051 compared to income of $11,580 for the year ended December 31, 2010. Income and losses are allocated to non-controlling interest holders based on their percentage during the year.On June 30, 2011, we entered into a Stock Purchase Agreement with TAPG and issued 300,000 restricted shares of our common stock in exchange for all of TAPG’s rights, title and interest in APN and the cancellation of the $17,758 in principal and interest due to TAPG.As a result of this acquisition, APN became a wholly-owned subsidiary. Net Loss Our net loss for the year ended December 31, 2011 was $3,271,012, compared to a net loss of $3,017,519 for the year ended December 31, 2010. The increase in our net loss was primarily attributable to an increase in operating expenses which were partially offset by a decrease in other expenses and income and an increase in gross profit. Our net loss per common share for the year ended December 31, 2011 was $1.14, compared to a net loss per common share of $2.48 for the year ended December 31, 2010.The decrease to our net loss per common share was primarily attributable to an increase in the weighted average number of common shares outstanding to 2,876,335 for the year ended December 31, 2011, from 1,240,769 for the year ended December 31, 2010 and to a lesser extent, an increase in our net loss applicable to common stock. Financial Condition, Liquidity and Capital Resources Liquidity and Capital Resources As of March 31,2012, we had a cash balance of $6,513, a decrease from a balance of $23,316 at December 31,2011.At March 31,2012, we had a working capital deficit of $4,667,471, an increase from a working capital deficit of $3,672,556 as of December 31,2011.The increase in our working capital deficit was primarily due to an increase in current liabilities primarily attributable to an increase in accounts payable and accrued expenses and an increase in the current portion of unsecured convertible debentures during the three months ended March 31,2012. Over the last several years, our operations have been funded primarily through the sale of both equity and debt securities and cash made available under certain credit facilities.In order for us to finance operations, continue our growth plan and service our existing debt, additional funding will be required from external sources. We intend to fund operations through increased sales, lower operating expenses and debt and/or equity financing arrangements, which may be insufficient to fund our capital expenditures, working capital, or other cash requirements for the next twelve months. Our management anticipates that its financing efforts will result in sufficient funds to finance our operations beyond the next twelve months, but there can be no assurance that such additional financing will be available to us on acceptable terms, or at all. As of March 31,2012, wehad $2,818,108 in total debt obligations which come due in the year2012, which included $2,060,196 in principal amount of unsecured convertible debentures. During the second quarter of 2012, we have been able to extend the maturity date on some of our debt securities coming due in 2012.As a result, on July 3, 2012 we had $1,625,143 in total debt obligations which come due in the year 2012, which included $1,266,246 in principal amount of unsecured convertible debentures.We are attempting to extend the maturity date of the remaining debt securities which have a maturity date in 2012, but can provide no assurance that the holders of such securities will agree to extend the maturity date on these securities on acceptable terms.We are also discussing the possibility of these debt holders converting the securities into equity.If these debt holders choose not to convert certain of these securities which have a maturity date in 2012 into equity, we will need to repay such debt, or reach an agreement with the debt holders to extend the terms thereof. If our debt holders choose not to convert certain of these securities into equity, we will need to repay such debt, or reach an agreement with the debt holders to extend the terms thereof.If we are forced to repay the debt, this need for funds would have a material adverse impact on our business operations, financial condition and prospects, including our ability to operate as a going concern.If we are forced to repay the debt, our current and forecasted levels of cash flows and available cash on hand will not be sufficient to fund our operations in 2012. Accordingly, we will be required to obtain additional financing in order to repay the debt, cover operating losses and working capital needs.We cannot provide any assurances of the availability of future financing or the terms on which it might be available. In the absence of such financing, we may be forced to scale back or cease operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures. In the event that we are not successful in securing any additional financing or extending the maturity date of those debt securities which come due in 2012, we expect that our current resources will not enable us to continue operations for the remainder of fiscal 2012. - 33 - Table of Contents The table below lists our obligations under outstanding notes payable and unsecured convertible debentures, as of March 31, 2012: Related Party Unrelated Total Secured Debt(1) - 327,361 327,361 Revolving Credit facilities(2) 179,820 - 179,820 Other Notes and Debt(3) - 250,731 250,731 Unsecured Convertible Debentures, net of unamortized discount (4) 485,880 1,723,802 2,209,682 665,700 2,301,894 2,967,594 Less: current portion (665,700 ) (1,930,610 ) (2,596,310 ) - $ 371,284 $ 371,284 1) In September 2011, we received a two year loan of $400,000 with an adjustable interest rate of prime plus 3.00% per annum, with interest payable monthly. Monthly payment requirements were $5,000 per month for the first eight consecutive months, followed by eight consecutive monthly principal reductions of $10,000, followed by seven consecutive monthly principal reductions of $15,000, with remaining principal and interest due September 1, 2012. 2) As of March, 2012, revolving credit facilities consisted of an outstanding balance of $179,820 on a line of credit we entered into with Brockington Securities, Inc., a company under the control of our Chief Executive Officer. 3) As of March 31, 2012, other notes and debt consisted of the outstanding principal balance of $250,731 due to TPG in connection with our acquisition of their ownership interest in API, which operates our pharmacies in Santa Ana and Riverside, California. 4) Unamortized debt discount of $456,102 at March 31, 2012. Obligations and Commercial Commitments The following table sets forth our contractual obligations and commercial commitments as of March 31, 2012: 2012 2013 2014 2015 2016 Total Long term debt $ 2,818,108 $ 605,588 $ - $ - $ - $ 3,423,696 Interest payments on long term debt 407,138 31,726 - - - 438,864 Operating leases 139,117 122,826 117,802 52,707 15,127 447,579 Total contractual cash obligations $ 3,364,363 $ 760,140 $ 117,802 $ 52,707 $ 15,127 $ 4,310,139 Outstanding Trade Balance.At March 31,2012, we had an outstanding trade balance of approximately $3.1 million with our primary wholesaler which is secured by all of our assets. Capital Expenditures.At March 31,2012, we had no material commitments for capital expenditures. Cash Flows As of March 31,2012, we had $6,513 in cash and total current assets in the amount of $1,761,681 and had current liabilities in the amount of $6,429,152, resulting in a working capital deficit of $ 4,667,471. - 34 - Table of Contents The table below sets forth a summary of the significant sources and uses of cash for the three months ended March 31: 2012 2011 Cash provided (used) in operating activities $ (62,509 ) $ 25,326 Cash used in investing activities (10,676 ) (2,801 ) Cash provided by financing activities 56,382 (25,493 ) Increase/(Decrease) in cash $ (16,803 ) $ (2,968 ) Operating activities used $62,509 in cash for the three months ended March 31,2012. Our net loss of $897,027, less non-cash expenses of $295,462, was the primary reason for our negative operating cash flows.The table below summarizes the components of our cash used in operating activities for the three months ended March 31, 2012: Net loss from operations including noncontrolling interest $ (897,027 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 7,861 Amortization of debt issuance costs 41,855 Amortization of discount on debt 192,506 Stock based compensation 88,511 Issuance of common stock in lieu of debenture interest - Loss on extinguishment of debentures and notes - Provision for accounts receivable doubtful accounts 5,823 Provision for other receivable doubtful accounts - Gain on change in fair value of warrant liability (41,094 ) 295,462 Changes in operating assets and liabilities: 539,056 Net cash used in operating activities $ (62,509 ) Cash used in investing activities was $10,676 in the three months ended March 31,2012, as compared to $2,801 in the three months ended March 31,2011.Investing activities in the three months ended March 31, 2012 and 2011 consisted entirely of purchases of property and equipment. Cash provided by financing activities during the three months ended March 31, 2012 was $56,382. Over the last several years, our operations have been funded primarily through the sale of debt securities and advances from revolving credit facilities made available to us.During the three months ended March 31, 2012, we received net proceeds from the issuance of convertible debentures of $50,400 and net proceeds of $21,500 from shareholder revolving note, which was partially offset by principal repayments of $15,518 on notes payable. Off Balance Sheet Arrangements As of March 31,2012, there were no off balance sheet arrangements. - 35 - Table of Contents Going Concern The consolidated financial statements have been prepared assuming we will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. As of March 31,2012, we had an accumulated deficit of approximately $40.0 million, recurring losses from operations and negative cash flow from operating activities for the three months ended March 31,2012, of approximately $63,000. We also had negative working capital of approximately $4.7 million and debt with maturities within one year in the amount of approximately $3.0 million as of March 31,2012. We intends to fund operations through raising additional capital through debt financing and equity issuances, increased sales, improved collection of past due other receivables balance and reduced expenses which may be insufficient to fund its capital expenditures, working capital or other cash requirements for the year ending December 31, 2012. We are also in negotiations with current debt holders to restructure and extend payment terms of the existing short term debt.We are actively seeking additional funds to finance its immediate and long-term operations. The successful outcome of future financing activities cannot be determined at this time and there is no assurance that if achieved, we will have sufficient funds to execute our intended business plan or generate positive operating results. These factors, among others, raise substantial doubt about our ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments related to recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should we be unable to continue as a going concern. In response to these financial issues, management has taken the following actions: · We are seeking to renegotiate existing debt. · We are seeking investment capital. · We are aggressively targeting new physicians. · We are aggressively increasing collection activity on past due other receivable balances. · We are aggressively reducing cash operating expenses. Critical Accounting Policies and Estimates Our analysis and discussion of our financial condition and results of operations is based upon our Consolidated Financial Statements that have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. GAAP provides the framework from which to make these estimates, assumptions and disclosures. We have chosen accounting policies within GAAP that we believe are appropriate to accurately and fairly report our operating results and financial position in a consistent manner. We regularly assess these policies in light of current and forecasted economic conditions. Our accounting policies are stated in Note 2 to the Consolidated Financial Statements included elsewhere in this prospectus. We believe the following accounting policies are critical to understanding our results of operations and the more significant judgments and estimates used in the preparation of our Consolidated Financial Statements. Revenue Recognition We recognize revenue from prescriptions dispensed on an accrual basis when the product is delivered to or picked up by the customer. Payments are received directly from the customer at the point of sale, or the customers’ insurance provider is billed electronically. For third party medical insurance and other claims, authorization to ensure payment is obtained from the customer’s insurance provider before the medication is dispensed to the customer. Authorization is obtained for these sales electronically and a corresponding authorization number is issued by the customers’ insurance provider.For California worker’s compensation claims, authorization to dispense medication is requested, but not always obtained, from the customer’s insurance carrier before the medication is dispensed to the customer.The worker’s compensation claims are manually billed to the insurance carrier. On April 1, 2010, we discontinued dispensing medication to California worker’s compensation customers whose claims could not be authorized and billed electronically.On April 1, 2010, we started billing all workers’ compensation claims electronically through a third party processor or directly to the applicable prescription benefit management companies. - 36 - Table of Contents We recognize revenue from service contracts on an accrual basis when the service is provided to the customer.In March 2010, we entered into a one year Pharmacy Agreement with Generex to provide pharmacy and marketing services for Generex’s proprietary buccal insulin spray product Oral-lyn™. The Oral-lyn™ product will be dispensed as part of the United States Food and Drug Administration’s Treatment Investigation New Drug Program.The remuneration for the one year service contract was $300,000, payable on execution of the Pharmacy Agreement.We recognized revenue related to this contract on a straight line basis over the one year term of the contract.As of December 31, 2011 and 2010, the amount of unearned revenue related to this agreement was $0 and $50,000, respectively, which is included in accounts payable and accrued expenses on the consolidated balance sheet. Accounts Receivable and Allowances Our accounts receivable consist of amounts due from third party medical insurance carriers, pharmacy benefit management companies, patients and credit card processors. Management periodically reviews the accounts receivable to assess collectability and estimatespotential uncollectible accounts.Accounts receivable are written off after collection efforts have been completed in accordance with our policies.The uncollectible accounts allowance reduces the carrying value of the account receivable. Our accounts receivable as of December 31, 2011 and 2010 are detailed as follows: Accounts receivable Third party medical insurance and other $ $ Allowance for doubtful accounts ) ) Total current accounts receivable, net $ $ The provision for bad debts for the years ended December 31, 2011 and 2010 was $65,322 and $25,523, respectively. The Company wrote off $66,610 and $45,095 in uncollectible accounts in the years ended December 31, 2011 and 2010, respectively. Other Receivables and Allowances The other receivables are primarily related to worker’s compensation claims from insurance carriers for prescription medications dispensed to injured workers in the State of California.The delay in payment typically arises due to monetary disputes between the claimant and the employer and/or the employer’s insurance carrier. The settlement period for such dispute cases can range from one year to ten years.We typically file a lien (“Green Lien”) on each case that has a past due balance to protect the account receivable when the case ultimately settles. Management has classified such receivables as long term assets due to these factors.On April 1, 2010, we discontinued dispensing medication to California worker’s compensation customers whose claims could not be authorized and billed electronically.This change was due to lower profit margins and cash flow constraints that are associated with the manual authorization and billing process. During the year ended December 31, 2011, management performed a comprehensive assessment of the allowance for doubtful accounts for other receivables estimation methodologies in light of its expectations around the ultimate collection of its other receivables balances.Management performed a detailed case analysis, taking into consideration recent collection history, status of each case and the overall decrease in case activity over the last two years.In connection with that comprehensive assessment of the allowance for doubtful accounts, management recorded a $659,616 bad debt provision to reduce the other receivables balance to the expected net realizable value. - 37 - Table of Contents Our other receivables as of December 31, 2011 and 2010 are detailed as follows: Other Receivables Worker's compensation $ $ Allowance for doubtful accounts ) ) Total other receivables, net $ $ The provision for bad debts for the years ended December 31, 2011 and 2010 was $659,616 and $16,566, respectively. Inventories Inventories are located at our specialty pharmacy locations. Inventory consists solely of finished products (primarily prescription drugs) and is valued at the lower of first-in, first-out cost (FIFO) or market. Our inventories are maintained on a periodic basis through the performance of physical inventory counts.Our cost of sales is recorded based upon the actual results of the physical inventory counts, and is estimated when a physical inventory is not performed in a particular month. Historically, no significant adjustments have resulted from reconciliations with the physical inventories. Inventories are comprised of brand and generic pharmaceutical drugs. Our pharmacies maintain a wide variety of different drug classes, known as Schedule II, Schedule III, and Schedule IV drugs, which vary in degrees of addictiveness.Schedule II drugs, considered narcotics by the DEA, are the most addictive; hence, they are highly regulated by the DEA and are required to be segregated and secured in a separate cabinet. Schedule III and Schedule IV drugs are less addictive and are not regulated. Because our business model focuses on servicing pain management doctors and chronic pain patients, we carry in inventory a larger amount of Schedule II drugs than most other pharmacies. The cost in acquiring Schedule II drugs is higher than Schedule III and IV drugs. Goodwill Goodwill represents the excess purchase price of an acquired entity over the net amounts assigned to assets acquired and liabilities assumed.Our goodwill relates to its acquisition of the 49% interest in API.We review goodwill for impairment at least annually.The annual impairment test for goodwill is a two-step process and involves comparing the estimated fair value of each reporting unit to the reporting unit’s carrying value, including goodwill.If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is not considered impaired, and the second step of the impairment test is unnecessary. If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test would be performed to measure the amount of impairment loss to be recorded, if any. We estimated the API’s fair value based on the income approach.Our annual impairment tests resulted in no impairment of goodwill as of December 31, 2011 and 2010. Stock-based Compensation We issue options and restricted shares of common stock to employees and consultants.Stock option and restricted share awards are granted at the fair market value of our common stock on the date of grant. We apply the fair value recognition provisions of ASC 718 “Compensation – Stock Compensation,” for stock compensation transactions.This requires companies to measure and recognize compensation expense for all share-based payments at fair value. The total applicable compensation cost is amortized on a straight-line basis over the requisite service period, which is generally the vesting period. For the years ended December 31, 2011 and 2010, we recognized $782,643 and $549,532, respectively, in compensation expense which is included in selling, general and administrative expenses in the accompanying consolidated statements of operations. - 38 - Table of Contents Common Stock Warrant Liability We account for our common stock warrants under ASC 480, “Distinguishing Liabilities from Equity,” which requires any financial instrument, other than an outstanding share, that, at inception, embodies an obligation to repurchase the issuer’s equity shares, or is indexed to such and obligation, and it requires or may require the issuer to settle the obligation by transferring assets, would qualify for classification as a liability. The guidance required our outstanding warrants from convertible debenture private placements in the years ended December 31, 2011 and 2010 to be classified as liabilities and to be fair valued at each reporting period, with the changes in fair value recognized as a change in fair value of warranty liability in our consolidated statements of operations. Specifically, the warrants issued in connection with convertible debenture private placements in 2011 and in December 2010, grant the warrant holder certain anti-dilution protection which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Upon exercise or expiration of the warrant, the fair value of the warrant at that time will be reclassified to equity from a liability.The following table is a summary of the warrant liability activity measured at fair value using Level 3 inputs: Warrant Liability Balance at December 31, 2009 $ - Granted Cancelled, forfeited or expired - Change in fair value of common stock warrants - Balance at December 31, 2010 $ Granted Cancelled, forfeited or expired ) Change in fair value of common stock warrants ) Balance at December 31, 2011 $ New Accounting Standards In May 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” which amends ASC 820, “Fair Value Measurement.” The amended guidance changes the wording used to describe many requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. Additionally, the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. The guidance provided in ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011 and is applied prospectively. The provisions are effective for our year ended December 31, 2012. We do not expect the adoption of these provisions to have a significant effect on our consolidated financial statements In September 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-08 “Intangibles—Goodwill and Other” intended to simplify goodwill impairment testing. Entities will be allowed to perform a qualitative assessment on goodwill impairment to determine whether it is more likely than not (defined as having a likelihood of more than 50 percent) that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. The amendments in this ASU are effective for goodwill impairment tests performed in interim and annual periods for fiscal years beginning after December 15, 2011, with early adoption permitted. In addition, Topic 350 also requires an entity to perform a “Step 2” for reporting units with zero or negative carrying values. We have evaluated the adoption of ASU 2011-08 and has determined that it will not have an impact on our consolidated results of operations or financial conditions. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE We have had no changes in our accountants during the two most recent fiscal years or any subsequent interim period.There are no disagreements with our accountant on accounting and financial disclosure. - 39 - Table of Contents DIRECTORS AND EXECUTIVE OFFICERS Board of Directors and Executive Officers The following table sets forth the names, positions and ages of our directors and executive officers as of the date of this prospectus. Our directors are typically elected at each annual meeting and serve for one year and until their successors are elected and qualify. Officers are elected by our board of directors and their terms of office are at the discretion of our board. Name Age Position(s) Robert DelVecchio 47 Chief Executive Officer & Director Mike Schneidereit 38 Chief Operating Officer Brett Cormier 44 Chief Financial Officer Thomas Bilodeau III 43 Director Craig Eagle 45 Director Darshan Sheth 36 Director The following is information about the experience and attributes of the members of our board of directors as of the date of this prospectus.The experience and attributes discussed below provide the reasons that these individuals were selected for board membership, as well as why they continue to serve on the board. Board of Directors Robert DelVecchio. Mr. DelVecchio has been our Chief Executive Officer and a director since February 2005.In addition to leading our organization, Mr. DelVecchio’s responsibilities also include sales, investor relations, business development and fund raising. Since 1995, Mr. DelVecchio has acted as Chief Executive Officer and President of Brockington Securities, Inc., a broker-dealer and member of the FINRA from May 1995 - June 2010.Mr. DelVecchio is also a member of the board of directors of IGHL Foundation, a charitable organization that provides programs, services and support for people with developmental disabilities in the New York tri-state region.Mr. DelVecchio’s broad experience in capital markets, experience in leading start-up businesses, and his knowledge of our Company as our longest serving director, led to the Company’s conclusion he should serve as a director of our Company. Thomas Bilodeau, III. Mr. Bilodeau became a director in June 2009.Mr. Bilodeau is a member/shareholder of Rich May, P.C., Attorneys and Counselors at Law, where he concentrates on corporate, commercial, and securities law. Mr. Bilodeau also chairs the firm’s Investment Management Practice.Mr. Bilodeau has been with the firm full time as a lawyer since September of 1996.Mr. Bilodeau sits on the board of directors of Astonfield Renewable Resources, Ltd., a Malta company and is actively involved as a member of the Board of Medicines for Humanity, a 501(c)(3) charity combating child-mortality internationally.He is a member of the American, Massachusetts and Boston Bar Associations.Mr. Bilodeau’s extensive and broad experience in corporate and securities law, led to the Company’s conclusion he should serve as a director of our Company. Craig Eagle. M. D.Dr. Craig Eagle became a director in June 2009.Dr. Craig Eagle has served as vice president of Strategic Alliances and partnerships for the Global Oncology business unit at Pfizer since January 2009where he is involved in nurturing business to business interactions and partnerships. As part of that role, he has been leading the integration of the Pfizer/Wyeth oncology businesses and combining the oncology portfolios. From 2007 to 2008, Dr. Eagle headed up the global oncology medical and outcomes research group for Pfizer. In this position, he oversaw the medical and outcomes programs of Pfizer’s oncology business. Dr. Eagle is a member of the oncology business unit leadership team. Dr. Eagle initially joined Pfizer Australia in 2001 as part of the medical group. In Australia, his role involved leading and participating in scientific research, regulatory and pricing and reimbursement negotiations for several compounds.Dr. Eagle’s background as a medical doctor, his extensive experience in healthcare, pharmaceuticals, and insurance reimbursement, particularly his experience in pain management and developing new businesses, led to the Company’s conclusion he should serve as a director of our Company. - 40 - Table of Contents Darshan Sheth. Mr. Sheth became a director in June 2009.Mr. Sheth has served as Chief Financial Officer for Mosaic Capital Advisors, the Mosaic Private Equity family of funds and the Astonfield Group of Companies, Inc. since 2007.Mr. Sheth’s previous position was the head of Finance and Treasurer at CBay Systems, Ltd. (now listed as MModal) one the largest transcription service providers in the United States.Mr. Sheth joined CBay in 1999 as a startup company and played an integral role in growing the Company both organically and through acquisitions to annual revenues in excess of $60M.Mr. Sheth has successfully cleared the Uniform Certified Public Accountant examination in the United States and is also a Chartered Accountant (A.C.A.).Mr. Sheth’s extensive experience inaccounting, finance, and capital markets, particularly his experience in start up businesses in the healthcare industry, led to the Company’s conclusion he should serve as a director of our Company. Executive Officers The following is information about our executive officers as of the date of this prospectus. Robert DelVecchio. Mr. DelVecchio has been our Chief Executive Officer and a director since February 2005. See “Board of Directors” above. Mike Schneidereit.Mr. Schneidereit joined us in October 2008 and became our Chief Operating Officer in May 2009.Mr. Schneidereit’s responsibilities include pharmacy operations, sales, purchasing and information technology. From March 2006 to 2008, Mr. Schneidereit was the Director of Operations for SureHealth, LLC where he was responsible for the management of their specialty pharmacy line of business and corporate information technology. Brett Cormier, C.P.A. Mr. Cormier joined us in September 2008 and became our Chief Financial Officer in May 2009.Mr. Cormier is responsible for the management of the finance, accounting, human resources functions and our overall corporate administration. From February 2007 to August 2008, Mr. Cormier served as Chief Financial Officer of Sleep Holdings, Inc. and previously served as Vice President of Finance and Corporate Controller for First Broadcasting, LLC from August 2006 to January 2007.From February 2003 to July 2007, Mr.
